SECURED REVOLVING CREDIT AGREEMENT
DATED AS OF OCTOBER 25, 2013
AMONG
INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP,
AS BORROWER
AND
THE HUNTINGTON NATIONAL BANK,
AS LENDER

SECURED REVOLVING CREDIT AGREEMENT

This Secured Revolving Credit Agreement (“Agreement”), dated as of October 25,
2013, is between Independence Realty Operating Partnership, LP, a limited
partnership organized under the laws of the State of Delaware (the “Borrower”)
and The Huntington National Bank, a national banking association (the “Lender”).

RECITALS

A. Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing multifamily properties.

B. Borrower’s sole general partner, Independence Realty Trust, Inc., a Maryland
corporation is qualified as a real estate investment trust under Section 856 of
the Code.

C. Borrower desires to obtain a line of credit for its general corporate
purposes, including working capital, capital expenses and acquisition (directly
or indirectly) of multifamily properties, and the Lender is willing to do so on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Adjusted Tangible Net Worth” means the sum of (i) Consolidated Tangible Net
Worth plus (ii) accumulated depreciation, all in accordance with GAAP.

“Adjusted Total EBITDA” means Total EBITDA minus the Capital Expenditure
Reserve.

“Advance” means an advance hereunder made by the Lender to Borrower.

“Advisor” means Independence Realty Advisors, LLC.

“Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” a Person if such Person possesses,
directly or indirectly, power either (i) to vote ten percent (10%) or more of
the securities having ordinary voting power for the election of directors of
such Person or (ii) to direct or cause the direction of the management and
policies of such Person whether by control or otherwise.

“Agreement” means this Secured Revolving Credit Agreement, as it may be amended
or modified and in effect from time to time.

“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.

“Anti-Terrorism Laws” means those laws and sanctions relating to terrorism or
money laundering, including Executive Order No. 13224, the USA Patriot Act
(Public Law 107-56), the Bank Secrecy Act (Public Law 91-508), the Trading with
the Enemy Act (50 U.S.C. App. Section 1 et. seq.), the International Emergency
Economic Powers Act (50 U.S.C. Section 1701 et. seq.), and the sanction
regulations promulgated pursuant thereto by the Office of Foreign Assets
Control, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957 (as any of the foregoing may from
time to time be amended, renewed, extended or replaced).

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the Chief Executive Officer, President, or
Chief Financial Officer of the Parent Guarantor, acting singly.

“Available Amount” means, as of any date, as to the Borrowing Base Pool as a
whole, the lowest of:

(a) The Commitment;

(b) Sixty percent (60%) of the total acquisition costs of all Borrowing Base
Properties; and

(c) The maximum amount of Advances that could be outstanding without causing the
Debt Service Coverage Ratio for all Borrowing Base Properties to be less than
1.35 to 1.00, in the aggregate.

“Available Per Property Amount” means, as of any date, as to any specific
Borrowing Base Property, the lowest of:

(a) The Commitment;

(b) Sixty percent (60%) of the total acquisition cost of such Borrowing Base
Property; and

(c) The maximum amount of Advances with respect to such Borrowing Base Property
that could be outstanding without causing the Debt Service Coverage Ratio
applicable to that specific Borrowing Base Property only to be less than 1.35 to
1.00, in the aggregate.

“Banking Day” shall mean any day other than a Saturday or a Sunday on which
banks in Columbus, Ohio are required to be open for business, and on which banks
in London, England, settle payments.

“Bankruptcy Code” means the Bankruptcy Code of the United States of America, as
amended from time to time.

“Blocked Person” means any of the following: (a) a Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order
No. 13224; (b) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224; (c) a Person with which Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (d) a Person that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224; (e) a
Person that is named as a “specially designated national” on the most current
list published by the U.S. Treasury Department Office of Foreign Asset Control
at its official website or any replacement website or other replacement official
publication of such list; or (f) a Person who is affiliated or associated with a
Person listed above.

“Borrower” is defined in the introductory paragraph hereof.

“Borrowing Base Pool” means, as of any date, all Borrowing Base Properties as of
such date.

“Borrowing Base Property” means, as of any date, any Project which has been
added as a Borrowing Base Property pursuant to Section 2.17 and which has not
subsequently (i) been released from the Borrowing Base Pool in accordance with
Section 2.17(iii) hereof or (ii) been excluded from the Borrowing Base Pool in
accordance with Section 2.8 hereof due to the expiration of six (6) months from
the date of its addition to the Borrowing Base Pool.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means any day other than a Saturday, a Sunday, or a federal
holiday, on which Lender is open for business.

“Capital Expenditure Reserve” means with respect to any Project, an annual
amount equal to $200 per annum per apartment unit in such Project, but to
include only the Consolidated Group Pro Rata Share of such amount with respect
to Projects which are owned by an Investment Affiliate, provided however that
this calculation shall exclude those units in a Project for which the owner of
such Project has funds specifically held by its mortgage lender for the purpose
of funding future capital improvements to such units.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means, as of any date:

(a) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(b) mutual funds organized under the United States Investment Company Act rated
AAm or AAm-G by S&P and P-1 by Moody’s;

(c) certificates of deposit or other interest-bearing obligations of the Lender
(or an Affiliate thereof) or a bank or trust company which is a member in good
standing of the Federal Reserve System having a short term unsecured debt rating
of not less than A-1 by S&P and not less than P-1 by Moody’s (or in each case,
if no bank or trust company is so rated, the highest comparable rating then
given to any bank or trust company, but in such case only for funds invested
overnight or over a weekend) provided that such investments shall mature or be
redeemable upon the option of the holders thereof on or prior to a date one
month from the date of their purchase;

(d) certificates of deposit or other interest-bearing obligations of the Lender
(or an Affiliate thereof) or a bank or trust company which is a member in good
standing of the Federal Reserve System having a short term unsecured debt rating
of not less than A-1+ by S&P, and not less than P-1 by Moody’s and which has a
long term unsecured debt rating of not less than A1 by Moody’s (or in each case,
if no bank or trust company is so rated, the highest comparable rating then
given to any bank or trust company, but in such case only for funds invested
overnight or over a weekend) provided that such investments shall mature or be
redeemable upon the option of the holders thereof on or prior to a date three
months from the date of their purchase;

(e) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

(f) repurchase agreements issued by an entity rated not less than A-1+ by S&P,
and not less than P-1 by Moody’s which are secured by U.S. Government securities
of the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(g) short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(h) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

“Change of Control” means (i) any transfer of the general partnership interests
in Parent Guarantor, or (ii) any transfer of more than 49% of the limited
partnership interests in Borrower or 100% of the general partnership interests
in Borrower, or (iii) a change in (a) the Chief Executive Officer and Chief
Financial Officer of Parent Guarantor, (b) the Advisor and (c) the President of
Advisor, all of which occur within a consecutive six (6) month period, provided
that if all of the foregoing individuals shall die or become disabled or
otherwise cease to be active in the management of Borrower or Advisor, as
applicable, Borrower or Advisor, as applicable, shall have one hundred twenty
(120) days to retain a replacement executive of comparable experience which is
reasonably satisfactory to the Lender and a Change of Control shall not be
deemed to have occurred until such one hundred twenty (120) day period has
elapsed.

“Change in Management” means a failure that occurs simultaneously or within a
consecutive six (6) month period, of (a) the Chief Executive Officer and Chief
Financial Officer, (b) the Advisor and (c) the President of Advisor as of the
Agreement Execution Date (or any successor to either such individual hereafter
approved by the Lender) to continue to be active on a daily basis in the
management of Borrower provided that if all of the foregoing individuals shall
die or become disabled or otherwise cease to be active in the management of
Borrower or Advisor, as applicable, Borrower or Advisor, as applicable, shall
have one hundred twenty (120) days to retain a replacement executive of
comparable experience which is reasonably satisfactory to the Lender and a
Change in Management shall not be deemed to have occurred until such one hundred
twenty (120) day period has elapsed.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means all of the property, rights and interests of Borrower that
are subject to the security interests and Liens created by the Security
Documents.

“Collateral Assignment” means the Collateral Assignment of Interests in the form
of Exhibit F attached hereto from Borrower to the Lender as the same may be
modified, amended or restated, pursuant to which there shall be granted to the
Lender a first priority lien and security interest in the applicable Pledged
Equity Interests and the other interests of Borrower in the “Collateral”
described therein, and any further assignments, certificates, powers, consents,
acknowledgments, estoppels or UCC-1 financing statements that may be delivered
in connection therewith.

“Collateral Inclusion Conditions” is defined in Section 2.17 hereof.

“Commitment” means Twenty Million Dollars ($20,000,000), as such amount may be
reduced at the Borrower’s option pursuant to Section 2.2.

“Compliance Certificate” is defined in Section 6.1 hereof.

“Consolidated Group” means Parent Guarantor, Borrower and all Subsidiaries which
are consolidated with them for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage interest held by the Consolidated Group, in the
aggregate, in such Investment Affiliate as determined by calculating the greater
of (i) the percentage of the issued and outstanding Capital Stock in such
Investment Affiliate held by the Consolidated Group in the aggregate and
(ii) the percentage of the total book value of such Investment Affiliate that
would be received by the Consolidated Group in the aggregate, upon liquidation
of such Investment Affiliate, after repayment in full of all Indebtedness of
such Investment Affiliate.

“Consolidated Tangible Net Worth” means, as of any date of determination,
consolidated tangible net worth of the Consolidated Group, as determined in
accordance with GAAP.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Daily Fluctuating LIBO Rate” means the rate obtained by dividing: (1) the
actual or estimated per annum rate, or the arithmetic mean of the per annum
rates, of interest for deposits in U.S. dollars for one (1) month periods, as
offered and determined by Lender in its sole discretion based upon information
which appears on page LIBOR01, captioned British Bankers Assoc. Interest Rate
Settlement Rates, of the Reuters America Network, a service of Reuters America
Inc. (or such other page that may replace that page on that service for the
purpose of displaying London interbank offered rates; or, if such service ceases
to be available or ceases to be used by Lender, such other reasonably comparable
money rate service as Lender may select) or upon information obtained from any
other reasonable procedure, on the day which is two Banking Days prior to the
day the Daily Fluctuating LIBO Rate is to change (which is each Banking Day); by
(2) an amount equal to one minus the stated maximum rate (expressed as a
decimal), if any, of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) that is
specified on each date the Daily Fluctuating LIBO Rate is determined by the
Board of Governors of the Federal Reserve System (or any successor agency
thereto) for determining the maximum reserve requirement with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of such Board) maintained by a member bank of such System, or any
other regulations of any Governmental Authority having jurisdiction with respect
thereto, all as conclusively determined by Lender. Subject to any maximum or
minimum interest rate limitation specified herein or by applicable law, the
interest rate shall change automatically without notice to Borrower immediately
on each day with each change in the Daily Fluctuating LIBO Rate, or the reserve
requirement, as applicable, with any change thereto effective as of the opening
of business on the day of the change. The interest rate change will not occur
more often than each day. If the Daily Fluctuating LIBO Rate becomes
unavailable, Lender may designate a substitute index after notifying Borrower.

“Debt Service Coverage Ratio” means, as of any date with respect to all
Borrowing Base Properties, (i) an annualized amount of Net Operating Income
based on the actual Net Operating Income for such Borrowing Base Properties for
the most recent period of three (3) calendar months for which financial results
of the Borrower have been reported (and if any such Borrowing Base Property was
not owned by the applicable Subsidiary Guarantor for such full three (3) month
period, Net Operating Income may be based on results disclosed to Borrower by
the prior owner for the portion of such period prior to its acquisition) less
(ii) the Capital Expenditure Reserve applicable to such Borrowing Base
Properties divided by (iii) the then-current Implied Debt Service Payment with
respect to such Borrowing Base Properties.

“Default” means an event described in Article VII.

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.

“Development Assets” means, as of any date, all raw land, vacant out parcels and
real property on which construction, redevelopment or material rehabilitation of
material improvements has commenced and is continuing to be performed.

“EBITDA” means for any period and for any Person, an amount equal to such
Person’s Net Income for such period plus (a) the following, to the extent
deducted in calculating such Net Income: (i) such Person’s Interest Expense plus
other costs related to amortization of fees and expenses relating to the
issuance of indebtedness for such period, (ii) the provision for Federal, state
and local income taxes payable by such Person for such period, (iii) such
Person’s depreciation and amortization expense for such period, and (iv) other
non-cash expenses of such Person reducing such Net Income for such period which
do not represent a cash item in such period or any future period, (v) cash
expenses related to third party property-specific acquisition costs separately
disclosed in such Person’s financial statements and (vi) restructuring,
severance, reserves or similar charges for any such period and minus (b) the
following to the extent included in calculating such Net Income: (i) Federal,
state and local income tax credits of the Person for such period and (ii) all
non-cash items increasing such Person’s Net Income for such period, excluding
non-cash items for which cash was received in a prior period or will be received
in a future period.

“Eligible Borrowing Base Property” shall mean (i) any Project which does not
meet the criteria below but is approved by the Lender in its sole discretion or
(ii) any Project which meets the following criteria:

(a) Such Project must be wholly-owned in fee simple by a Wholly-Owned Subsidiary
of Borrower that is a Subsidiary Guarantor or will be added as a Subsidiary
Guarantor when such Project becomes a Borrowing Base Property.

(b) Such Project must be a stabilized multifamily property with an Occupancy
Percentage of not less than ninety percent (90%).

(c) Such Project must be located in a MSA which (i) has a population of at least
1,000,000 and (ii) is one of the then-current fifty (50) largest MSAs in the
continental United States.

(d) Such Project must have either (i) been completed not earlier than 1998, or
(ii) if completed earlier than 1998, been Extensively Renovated to current
market standards so that there is no Major Deferred Maintenance (as certified by
the Borrower to the Lender in the Collateral Inclusion Documents).

(e) Such Project must be free of any Liens (other than those described in
clauses (i) through (iv) of Section 6.16), pledges (including Negative Pledges)
or guaranties (excluding any title company indemnities).

“Entity Acquisition” means any transaction, or any series of related
transactions, consummated on or after the Agreement Execution Date, by which any
of Parent Guarantor, Borrower or Subsidiary Guarantor (i) acquires any going
business or all or substantially all of the assets of any firm, corporation or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership, limited
liability company or other entity.

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as now or may at
any time hereafter be in effect, in each case to the extent the foregoing are
applicable to Borrower or any Subsidiary or any of their respective assets or
Projects.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import and the rules and regulations promulgated thereunder as from time
to time in effect.

“Excluded Taxes” means taxes imposed on the Lender’s overall net income, and
franchise taxes imposed on it, by any jurisdiction with taxing authority over
the Lender.

“Extensively Renovated” means, as to any Borrowing Base Property completed prior
to 1998, that such Borrowing Base Property has had since its initial completion
(i) a majority of the roofs replaced, (ii) a majority of the heating and air
conditioning units replaced, (iii) a majority of the landscaping updated, (iv) a
majority of the mechanical and electrical systems updated, (v) a majority of the
interior components updated, such as unit finishes, common areas, appliances,
and fixtures, and (vi) current computer/internet access capabilities installed.
The Lender will have the option to inspect any such Borrowing Base Property
and/or request photographs of such Borrowing Base Property to determine the
nature of the Extensive Renovations.

“Facility” means the extension of credit to the Borrower by Lender as evidenced
by this Agreement and the other Loan Documents.

“Facility Obligations” means all Obligations other than Related Swap
Obligations.

“Fixed Charges” means, as of any date, the sum of (A) the Consolidated Group’s
(i) total Interest Expense, (ii) total scheduled amortization on Funded
Indebtedness (without double counting amounts funded with reserve accounts or
sinking funds if already taken into account in determining Fixed Charges) and
(iii) Preferred Dividends payable to Persons other than members of the
Consolidated Group plus (B) the applicable Consolidated Group Pro Rata Share of
such items (i), (ii) and (iii) on account of each Investment Affiliate.

“Funded Indebtedness” means the sum of (a) the outstanding principal amount of
all obligations of the Consolidated Group, whether current or long-term, for
borrowed money (including the Obligations hereunder) and all obligations of the
Consolidated Group evidenced by bonds, debentures, notes, loan agreements or
other similar instruments (other than surety bonds and bonds supporting utility
deposits or other comparable security deposits), (b) all purchase money
Indebtedness of the Consolidated Group, (c) all direct obligations of the
Consolidated Group arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties (excluding non-recourse
carveout guaranties), and similar instruments, (d) all obligations of the
Consolidated Group in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Indebtedness of the Consolidated Group in respect of Capitalized Lease
Obligations, (f) without duplication, all Guarantee Obligations (excluding
non-recourse carveout guaranties) of the Consolidated Group with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
and (g) without duplication, the applicable Consolidated Group Pro Rata Share of
all Indebtedness of each Investment Affiliate of the types referred to in
clauses (a) through (f) above; provided, however, “Funded Indebtedness” shall
exclude Intra-Company Debt, deferred income taxes, security deposits, accounts
payable and accrued liabilities and any prepaid rent (as such terms are defined
under GAAP).

“GAAP” means generally accepted accounting principles as promulgated by the
United States of America Financial Accounting Standards Board in the United
States of America as in effect from time to time, applied in a manner consistent
with that used in preparing the financial statements referred to in Section 6.1.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or environmental or similar indemnities or customary so-called
non-recourse carveout guarantees. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee Obligation (or, if less, the
maximum stated liability set forth in the instrument embodying such Guarantee
Obligation), provided, that in the absence of any such stated amount or stated
liability, the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by Borrower in good faith.

“Hedge Contract” means any foreign exchange contract, currency swap agreement,
futures contract, commodities hedge agreement, interest rate protection
agreement, interest rate future agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, option agreement or
any other similar hedging agreement or arrangement entered into by a Person in
the ordinary course of business.

“Implied Debt Service Payment” means, as of any date of determination, the
product of the then-current Available Amount, multiplied by a mortgage constant
based on a 30-year amortization and an interest rate equal to the greater of
(i) six percent (6%) or (ii) the sum of (A) one and three-quarters percent
(1.75%) and (B) the then-current yield on those obligations of the United States
Treasury having a maturity date closest to the tenth (10th) anniversary of such
date of determination.

“Indebtedness” means, as to any Person, at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) All obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than surety bonds and bonds supporting utility
deposits or other comparable security deposits);

(b) All direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
(excluding non-recourse carveout guaranties) and similar instruments;

(c) Net obligations of such Person under any Hedge Contract;

(d) All obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) Indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is recourse or
non-recourse;

(f) Capitalized Lease Obligations of such Person;

(g) All obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock in such Person,
valued, in the case of a redeemable preferred interest, at the liquidation
preference plus accrued and unpaid dividends; and

(h) All Guarantee Obligations of such Person in respect of any of the foregoing
(excluding non-recourse carveout guaranties).

“Indebtedness” shall exclude Intra-Company Debt, deferred income taxes, security
deposits, accounts payable and accrued liabilities and any prepaid rent (as such
terms are defined under GAAP).

“Interest Expense” means for any Person and for any period, without duplication
the sum of (x) gross interest expense paid, incurred or accrued during such
period by such Person (including all commissions, discounts, fees and other
charges in connection with standby letters of credit and similar instruments),
including capitalized interest, plus (y) the portion of the upfront costs and
expenses for Hedge Contracts relating to interest rate hedges entered into by
such Person (to the extent not included in gross interest expense) fairly
allocated to such Hedge Contracts as expenses for such period, as determined for
such Person in accordance with GAAP, provided, that, included in Interest
Expense will be all interest expense accrued by Borrowers and their respective
Subsidiaries during such period, even if not payable on or before the Maturity
Date, and excluded from Interest Expense will be all amortization of costs for
the issuance of debt and interest accrued under any Intra-Company Debt and all
upfront fees, arrangement fees, commitment fees, commissions and similar charges
associated with the issuance of Indebtedness.

“Intra-Company Debt” means any Indebtedness of one or more members of the
Consolidated Group due and owing to another member or members of the
Consolidated Group.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, holds an ownership interest whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.

“Leases” shall mean, collectively, all leases, subleases and similar occupancy
agreements affecting any Borrowing Base Property, or any part thereof, now
existing or hereafter executed and all material amendments, material
modifications or supplements thereto.

“Lender” means The Huntington National Bank and its successors and assigns.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“LIBO Advance” means an Advance that bears interest at the Daily Fluctuating
LIBO Rate plus the LIBO Applicable Margin.

“LIBO Applicable Margin” means two and three-quarters percent (2.75%) per annum.

“Lien” means any lien (statutory or other), mortgage, pledge, encumbrance,
priority or any other type of security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any Capitalized Lease).

“Loan Documents” means this Agreement, the Note, the Parent Guaranty, the
Subsidiary Guaranties, the Collateral Assignment and any guaranties, security
agreements, collateral assignments, pledge agreements, lockbox agreement,
account assignments, control agreements, letter of credit application and
agreement or other reimbursement agreements, any subordination agreements,
intercreditor agreements and any and all other agreements, instruments and
documents, including powers of attorney, consents, and all other writings
heretofore, now or hereafter executed by any Loan Party or delivered to Lender
in connection with this Agreement.

“Loan Parties” means, collectively, Borrower, the Parent Guarantor and the
Subsidiary Guarantors.

“Major Deferred Maintenance” means, with respect to any Borrowing Base Property,
any deferred maintenance at such Borrowing Base Property as of the date of its
acquisition by the applicable Subsidiary Guarantor which is expected to cost
more than one percent (1%) of the acquisition cost of such Borrowing Base
Property.

“Management Fees” means, with respect to each Project for any period, an amount
equal to the greater of (a) actual management fees payable with respect thereto
and (b) four percent (4%) per annum on the gross revenues derived from such
Project for such period.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Borrower and its Subsidiaries taken as a whole,
(ii) the ability of Borrower to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents.

“Material Subsidiary” means any Subsidiary whose assets in the aggregate
constitute more than 10% of then-current Total Asset Value.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maturity Date” means October 25, 2016, as such date may be extended pursuant to
Section 2.18 hereof.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Facility.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“MSA” means a “Metropolitan Statistical Area” (as determined from time to time
by the United States Office of Management and Budget).

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document and documents
related to Secured Indebtedness, provided such prohibitions are limited to
Property securing such Secured Indebtedness or ownership interests in such
Property) which prohibits the creation or assumption of any Lien on such asset
as security for Indebtedness of the Person owning such asset or any other
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Income” means, for any period, the sum of (i) consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP plus (ii) without duplication, the applicable
Consolidated Group Pro Rata Share of the net income (or loss) of each Investment
Affiliate for such period determined in accordance with GAAP.

“Net Operating Income” means, with respect any Project for any period, “property
rental and other income” (as determined by GAAP) attributable to such Project
accruing for such period; minus the amount of all expenses (as determined in
accordance with GAAP) incurred in connection with and directly attributable to
the ownership and operation of such Project for such period, including, without
limitation, Management Fees and amounts accrued for the payment of ground rent,
real estate taxes and insurance premiums, but excluding any general and
administrative expenses related to the operation of the Borrower, any interest
expense or other debt service charges, any amortization related to above and
below market leases, any straight-lining of rents under GAAP, impairment charges
and any non-cash charges such as depreciation or amortization of financing
costs.

“Non-Recourse Indebtedness” means that portion of Total Funded Indebtedness
which is not Recourse Indebtedness.

“Note” means a promissory note, in substantially the form of Exhibit A hereto,
duly executed by Borrower and payable to the order of the Lender in the amount
of the Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

“Notes Receivable” means all notes receivable of the Consolidated Group that are
evidenced by a written and enforceable promissory note and classified as a note
receivable per GAAP. Notes Receivable will exclude Intra-Company Debt.

“Obligations” means the Advances, and all accrued and unpaid fees and all other
obligations of Borrower to the Lender arising under this Agreement or any of the
other Loan Documents.

“Occupancy Percentage” means, as of any date, with respect to any Borrowing Base
Property, the percentage of the total number of units in such Borrowing Base
Property which are then demised under a Lease to tenants who are not an
Affiliate of the Borrower.

“Other Taxes” is defined in Section 3.2(ii).

“Parent Guarantor” means Independence Realty Trust, Inc., a corporation
organized under the laws of the State of Maryland, and its successors and
assigns.

“Parent Guaranty” means the guaranty to be executed and delivered by the Parent
Guarantor substantially in the form of Exhibit D, as the same may be amended,
supplemented or otherwise modified from time to time.

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisitions” are defined in Section 6.15.

“Permitted Liens” are defined in Section 6.16.

“Person” means any individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, institution, public benefit corporation,
joint venture, entity or governmental body.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any member of the Controlled Group may have any
liability.

“Pledged Equity Interests” means, as of any date, collectively, 100% of the
applicable legal, beneficial ownership interests in each Subsidiary Guarantor
which owns one or more of the then-current Borrowing Base Properties, which as
of the Agreement Execution Date, consist of the ownership interests shown on
Schedule 1 attached hereto, together with 100% of such ownership interests in
all other Wholly-Owned Subsidiaries of Borrower added as Subsidiary Guarantors
hereafter, as pledged under the Collateral Assignment from time to time, less
any such ownership interests which have been released from Collateral pursuant
to Section 2.17(iii).

“Preferred Dividends” means, for any period, with respect to any entity,
dividends or other distributions which are payable to holders of any ownership
interests in such entity which entitle the holders of such ownership interests
to be paid on a preferred basis prior to dividends or other distributions to the
holders of other types of ownership interests in such entity.

“Prime Commercial Rate” means the rate established by Lender from time to time
based on its consideration of economic, money market, business and competitive
factors as of any date, and it is not necessarily Lender’s most favored rate.
Subject to any maximum or minimum interest rate limitation specified herein or
by applicable law, any variable rate of interest on the Obligations shall change
automatically without notice to the Borrower immediately with each change in the
Prime Commercial Rate. If the Prime Commercial Rate becomes unavailable, Lender
may designate a substitute index after notifying Borrower.

“Prime Commercial Rate Advance” means an Advance that bears interest at the
Prime Commercial Rate.

“Project” means any real estate asset operated or intended to be operated as a
multifamily property.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Proposed Borrowing Base Property” is defined in Section 2.17 hereof.

“Qualification Documents” is defined in Section 2.17 hereof.

“Real Property Assets” means the Investment in real estate at cost as reported
in the Parent Guarantor’s consolidated financial statements plus the
Consolidated Group’s pro rata share of an Investment Affiliate’s Investment in
real estate at cost, all in accordance with GAAP.

“Recourse Indebtedness” means that portion of Total Funded Indebtedness in which
the recourse of the applicable lender or lenders to the obligor for non-payment
is not limited to such lender’s Lien on an asset or assets, including any
guarantee of payment by a member of the Consolidated Group to the extent such
guarantee is recourse to such Consolidated Group member but in any event
excluding any Indebtedness or Guarantee Obligations which are not recourse at
the applicable date of determination (such exclusions to encompass any Guarantee
Obligations which are limited to customary non-recourse exceptions). “Recourse
Indebtedness” shall include any Indebtedness consisting of preferred stock or
preferred partnership units which are mandatorily redeemable or redeemable at
the option of the holder thereof. If a Person is a single purpose entity which
owns a real property asset and has Indebtedness which is not limited in recourse
to that real property asset, such Indebtedness shall not be considered “Recourse
Indebtedness”, provided that no other member of the Consolidated Group has
guaranteed such Indebtedness on a recourse basis as of the applicable date of
determination.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower arising under any then outstanding Hedge Contracts entered into between
Borrower and the Lender or any Affiliate of the Lender.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Indebtedness” means any Indebtedness of Borrower or any other member of
the Consolidated Group which is secured by a Lien on a Project, any ownership
interests in any Person or any other assets which had, in the aggregate, a value
in excess of the amount of such Indebtedness at the time such Indebtedness was
incurred.

“Security Documents” means the Collateral Assignment, as it may be supplemented
to add more Pledged Equity Interests thereto or otherwise amended or modified
from time to time, together with any UCC-1 financing statements delivered or
authorized to be filed by the Lender in connection therewith.

“Single Employer Plan” means a Plan maintained by Borrower or any member of the
Controlled Group for employees of Borrower or any member of the Controlled
Group.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“Subsidiary” means a corporation or other entity of whose shares of stock or
other ownership interests are owned, directly or indirectly, by Borrower and
which is consolidated with Borrower for financial reporting purposes under GAAP.

“Subsidiary Guarantor” means each Wholly-Owned Subsidiary of Borrower which is
designated by Borrower as the owner of a Borrowing Base Property and therefore
is required to execute a Subsidiary Guaranty pursuant to Section 6.13.

“Subsidiary Guaranty” means a guaranty to be executed and delivered by each
Subsidiary Guarantor substantially in the form of Exhibit C, as the same may be
amended, supplemented or otherwise modified from time to time.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Total Asset Value” means, as of any date, the sum of the values of certain
assets owned by the Consolidated Group, subject to the methods, exclusions and
sublimits set forth below:

(a) Cash and Cash Equivalents, valued at 100% of GAAP book value (including
restricted cash but excluding cash in Capital Expenditure Reserves, funds held
in sinking funds or interest reserves and cash held in conjunction with 1031
exchanges);

(b) Notes Receivable, valued at 100% of net realizable value (per GAAP);

(c) Real Property Assets, valued at the Consolidated Group’s GAAP book plus
accumulated depreciation;

(d) Development Assets and Unimproved Land, valued at GAAP book value.

(e) the applicable Consolidated Group Pro Rata Share of each such asset owned by
an Investment Affiliate, valued in the same manner as set forth above for each
such type of asset.

“Total EBITDA” means the sum of the Consolidated Group’s EBITDA plus the
applicable Consolidated Group Pro Rata Share of the EBITDA of each Investment
Affiliate.

“Total Funded Indebtedness” means for any period and without duplication, the
sum of (A) the Consolidated Group’s Funded Indebtedness, less any debt service
reserves or sinking funds with respect to such Funded Indebtedness plus (B) the
applicable Consolidated Group Pro Rata Share of Funded Indebtedness of each
Investment Affiliate less any debt service reserves or sinking funds with
respect to such Funded Indebtedness held for the benefit of such Investment
Affiliate.

“Type” means, with respect to any Advance, its nature as a Prime Commercial Rate
Advance or LIBO Advance.

“Unimproved Land” means vacant, unimproved land which does not constitute a
Development Asset.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unused Fee” is defined in Section 2.5.

“Unused Fee Percentage” means, with respect to any calendar quarter, (i) 0.25%
per annum, if the daily average of the Advances outstanding during such quarter
is 50% or more of the average daily Commitment during such quarter or
(ii) 0.375% per annum if the daily average of the Advances outstanding during
such quarter is less than 50% of the average daily Commitment during such
quarter.

“Variable Rate Indebtedness” means that portion of Total Funded Indebtedness
that neither: (i) bears interest at a fixed rate for its remaining term, nor
(ii) has been hedged to produce a fixed or maximum rate of interest for its
remaining term. Advances outstanding under the Facility are not included in
Total Funded Indebtedness for the Variable Rate Indebtedness covenant under
Section 6.19 only.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDIT

2.1 Generally. Subject to the terms and conditions of this Agreement, the Lender
agrees to make Advances to Borrower from time to time prior to the Maturity
Date, provided that the making of any such Advance will not cause the
then-current aggregate Advances outstanding to exceed the then-current Available
Amount. Subject to the provisions of this Agreement, Borrower may request
Advances hereunder from time to time, repay such Advances and re-borrow Advances
at any time prior to the Maturity Date.

2.2 Termination or Reduction of Commitment. Borrower shall have the right, upon
at least three (3) Business Days notice, to terminate or cancel, in whole or in
part, the unused portion of the Commitment in excess of the outstanding
Advances, provided that each partial reduction shall be in a minimum amount of
$1,000,000 or any whole multiple of $250,000 in excess thereof. Once terminated
or reduced, the Commitment may not be reinstated or increased thereafter.

2.3 Interest. The interest due hereunder with respect to the Advances shall vary
from time to time and shall be determined by reference to the Type of Advance.

2.4 Final Principal Payment. Any outstanding Advances and all other unpaid
Obligations shall be paid in full by the Borrower on the Maturity Date.

2.5 Unused Fees. From the Agreement Execution Date to the payment in full in
cash of all Obligations under this Agreement, Borrower shall pay to Lender an
unused fee quarterly in arrears commencing on the first day of each quarter
after the Agreement Execution Date (the “Unused Fee”). The Unused Fee payable to
Lender shall be determined by multiplying the Unused Fee Percentage applicable
to such quarter by the unused amount of the Commitment on each day of the
relevant quarter or portion thereof. The Unused Fee shall be computed in the
same manner as in Section 2.15. Whenever any payment of the Unused Fee shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next Business Day. It is expressly understood that the Unused
Fee herein described shall not be refundable under any circumstances. The Unused
Fee for the period from the Agreement Execution Date through the date six
(6) months thereafter is hereby waived by Lender.

2.6 Other Fees. Borrower agrees to pay a commitment fee to the Lender on the
Agreement Execution Date equal to sixty-five one hundredths of one percent
(0.65%) of the Commitment.

2.7 Minimum Amount of Each Advance. Each Advance shall be in the minimum amount
of $1,000,000; provided, however, that any Prime Commercial Rate Advance may be
in the amount of the remaining undrawn Available Amount.

2.8 Principal Payments.

(i) Optional. Borrower may from time to time pay, without penalty or premium,
all or any part of outstanding Prime Commercial Rate Advances on not less than
one (1) Business Day prior notice to the Lender.

(ii) Scheduled Mandatory. Unless earlier repaid, Borrower shall repay in full
all Advances made under the Facility with respect to a specific Borrowing Base
Property on the date that is six (6) months after the date such Borrowing Base
Property was first added to the Borrowing Base Pool.

(iii) Unscheduled Mandatory. Borrower shall also make mandatory principal
payments from time to time if, due to any reduction in the Net Operating Income
at a Borrowing Base Property, the minimum Debt Service Coverage Ratio in the
“Available Amount” definition is no longer satisfied for the Borrowing Base Pool
as a whole. Such principal payments shall be in the amount needed to reduce the
aggregate amount of Advances to the maximum amount allowed to remain in
compliance with such minimum Debt Service Coverage Ratio. Such mandatory
principal payments shall be due and payable in three (3) Business Days after
Borrower’s receipt of notice from the Lender of such requirement.

2.9 Method of Selecting Types of New Advances. Borrower shall select the Type of
Advance by giving the Lender irrevocable notice (a “Borrowing Notice”) in the
form attached as Exhibit E not later than 1:00 p.m. (Cleveland, Ohio local time)
on the Borrowing Date of each Advance, which shall specify:

(i) the Borrowing Date, which shall be a Business Day, of such Advance;

     
(ii)
(iii)
(iv)
  the amount of such Advance;
the Type of Advance selected;
the Borrowing Base Property to which such Advance relates; and

(v) the Available Per Property Amount.

The proceeds of the Advance requested by Borrower shall be made available to
Borrower on the day so requested by way of credit to an account designated by
Borrower pursuant to and in accordance with written instructions provided by
Borrower to Lender, in immediately available funds.

2.10 Conversion and Continuation of Outstanding Advances. Prime Commercial Rate
Advances shall continue as Prime Commercial Rate Advances unless and until such
Prime Commercial Rate Advances are converted into LIBO Advances. Each LIBO
Advance shall continue as a LIBO Advance unless and until such LIBO Advances are
converted into Prime Commercial Rate Advances. Subject to the terms of
Section 2.7, Borrower may elect from time to time to convert all or any part of
an Advance of any Type into any other Type or Types of Advances, provided that
Borrower gives the Lender written notice thereof by submitting a notice in
substantially the same form as the Borrowing Notice.

2.11 Changes in Interest Rate, Etc. Each Prime Commercial Rate Advance shall
bear interest on the outstanding principal amount thereof at the Prime
Commercial Rate in effect for each day from and including the date such Advance
is made or is converted from a LIBO Advance into a Prime Commercial Rate Advance
pursuant to Section 2.10 to but excluding the date it becomes due or is
converted into a LIBO Advance pursuant to Section 2.10 hereof. Changes in the
rate of interest on any Prime Commercial Rate Advance will take effect
simultaneously with each change in the Prime Commercial Rate. Each LIBO Advance
shall bear interest on the outstanding principal amount hereof at the Daily
Fluctuating LIBO Rate plus the LIBO Applicable Margin.

2.12 Rates Applicable During the Continuance of a Default. Notwithstanding
anything to the contrary contained in Section 2.10 or 2.11, during the
continuance of a Default, the Lender may, at its option by notice to Borrower,
declare that no Advance may be made as, converted into or continued as a LIBO
Advance. During the continuance of a Default the Lender may, at its option by
notice to Borrower, declare that (i) each LIBO Advance shall bear interest at
the rate otherwise applicable to the LIBO Advance plus five percent (5%) per
annum and (ii) each Prime Commercial Rate Advance shall bear interest at a rate
per annum equal to the Prime Commercial Rate otherwise applicable to the Prime
Commercial Rate Advance plus five percent (5%) per annum; provided, however,
that the Default Rate shall become applicable automatically if a Default occurs
under Section 7.7 or 7.8, unless waived by the Lender.

2.13 Posting and Application of Payments. (a) All payments of principal,
interest and other amounts payable hereunder, or under any of the other Loan
Documents shall be made to Lender not later than 1:00 p.m. Cleveland time on the
due date.

(b) Except during the continuance of a Default under this Agreement, payments
shall be applied first to interest, then to principal, then to any fees or other
amounts due and owing to Lender in connection with the Facility. During the
continuance of a Default under this Agreement, payments may be applied, at
Lender’s option, as follows: first to any collection costs or expenses
(including reasonable attorneys’ fees), then to any late charges or other fees
owing under the Loan Documents, then to accrued interest, then to principal. To
the extent that Borrower makes a payment or Lender receives any payment or
proceeds of the Collateral for Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Lender.

(c) Borrower shall pay principal, interest, and all other amounts payable
hereunder, or under any other Loan Document, without any deduction whatsoever,
including any deduction for any setoff or counterclaim.

2.14 Note. The Lender is hereby authorized to record the principal amount of
each Advance and each repayment in its customary manner in its records,
provided, however, that the failure to so record shall not affect Borrower’s
obligations under the Note. Upon the Lender’s furnishing to Borrower an
affidavit to such effect, if the Note is mutilated, destroyed, lost or stolen,
Borrower shall deliver to the Lender, in substitution therefor, a new note
containing the same terms and conditions as such Note being replaced.

2.15 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Advance shall be payable on each Payment Date, commencing with the first such
date to occur after the date hereof, at maturity, whether by acceleration or
otherwise, and upon any termination of the Commitment in its entirety. Interest
on the unpaid principal balance of the Facility is computed on a 365/360 basis;
that is, by applying the ratio of the interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. Any reference in this Agreement to
a “per annum” rate shall be based on a year of 360 days. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 1:00 p.m. (Cleveland time). If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

2.16 Usury. This Agreement and the Note are subject to the express condition
that at no time shall Borrower be obligated or required to pay interest on the
Advances at a rate which could subject the Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If by the
terms of this Agreement or the Loan Documents, Borrower is at any time required
or obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the interest rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to the Lender for the use,
forbearance, or detention of the sums due under this Agreement and the Loan
Documents, shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Facility
until payment in full so that the rate or amount of interest on account of the
Facility does not exceed the Maximum Legal Rate of interest from time to time in
effect and applicable to the Advances for so long as the Facility is
outstanding.

2.17 Borrowing Base and Collateral.

(i) Collateral. The obligations of Borrower under the Loan Documents shall be
secured by a perfected first priority security interest to be held by the Lender
in the Pledged Equity Interests with respect to the Borrowing Base Properties.
Such security interest shall be evidenced from time to time by the Collateral
Assignment and the other Security Documents.

(ii) Addition of Borrowing Base Properties. Not less than ten (10) Business Days
prior to the date on which (a) Borrower expects a Wholly-Owned Subsidiary to
acquire a Project that will become a Borrowing Base Property or (b) a Project
already owned by a Wholly-Owned Subsidiary is to be designated to become a
Borrowing Base Property, Borrower shall notify the Lender thereof in writing and
thereafter provide the Lender with the following documents with respect to such
Project (a “Proposed Borrowing Base Property”), each of which must be in form
and substance acceptable to the Lender, in its sole discretion (the
“Qualification Documents”):

(a) A formal written request to add such Project to the Borrowing Base Pool
specifying the expected date for such addition;

(b) Historic operating statements for such Project for the last three
(3) calendar years, if available;

(c) A current rent roll for the Proposed Borrowing Base Property;

(d) A projected operating budget for the next twelve (12) months for the
Proposed Borrowing Base Property;

(e) A budget for any capital expenditures anticipated to be required at the
Proposed Borrowing Base Property within the following twenty-four (24) months;

(f) A certificate from the Borrower showing the revised Available Amount and
Available Per Property Amount calculations and compliance on a pro-forma basis
that will be in effect after addition of such Proposed Borrowing Base Property;

(g) A property condition report on the Proposed Borrowing Base Property from a
national inspection firm satisfactory to Lender dated not more than six
(6) months prior to the expected date for such acquisition which must
(i) specifically identify and address: a) purpose and scope, b) code information
and accessibility, c) site improvements, d) architectural and structural
systems, e) mechanical and electrical systems and f) interior components,
(ii) summarize its findings, (iii) include follow up recommendations including
immediate repair costs, short term repair costs and replacement reserve
estimates, (iv) conclude that the remaining useful life of the Proposed
Borrowing Base Property is 25 years or more and that no Major Deferred
Maintenance exists;

(h) A environmental assessment of the Proposed Borrowing Base Property dated not
more than six (6) months prior to the expected date for such acquisition;

(i) An owner’s title insurance policy (or current title insurance commitment for
an owner’s policy), together with copies of all title exceptions and a survey,
reasonably satisfactory to Lender’s counsel (and Borrower shall pay the
reasonable costs of Lender’s counsel’s review);

(j) A certificate evidencing customary insurance coverage on such Proposed
Borrowing Base Property;

(k) A fully-executed purchase and sale agreement for the Proposed Borrowing Base
Property, evidencing the applicable acquisition price for the Proposed Borrowing
Base Property; and

(l) Other documents that may be requested by the Lender.

If at any time the Lender shall determine that it does not have all of the
Qualification Documents, it shall promptly notify Borrower and request with
specificity any missing documents. The Lender shall notify Borrower in writing
within ten (10) Business Days after it receives all of the Qualification
Documents in Subsections (a)-(k) above, if the Lender has approved such
deliveries and whether the Lender has accepted the Proposed Borrowing Base
Property as a Borrowing Base Property, provided, however, with respect to an
Eligible Borrowing Base Property, Lender’s review shall be limited to the
documentation set forth in subsections (f)-(l) above and Lender shall be deemed
to have approved all other deliveries. As a condition precedent to such Project
actually becoming a Borrowing Base Property and the applicable Pledged Equity
Interests therein being included in the Collateral, Borrower shall satisfy, or
shall cause the applicable Subsidiary Guarantor owning such Project to satisfy,
the following conditions (the “Collateral Inclusion Conditions”) with respect to
such Project: (i) the applicable Subsidiary Guarantor owning such Project shall
execute and deliver a Subsidiary Guaranty, (ii) Borrower shall deliver a
certified copy of the limited liability company agreement or other
organizational document governing such Subsidiary Guarantor; (iii) Borrower
shall execute and deliver a supplement to the Collateral Assignment adding to
the Collateral the Pledged Equity Interests in such owning Subsidiary Guarantor.
The Lender is authorized to amend any UCC-1 financing statements previously
filed to perfect the security interest granted in the applicable Pledged Equity
Interests.

Notwithstanding anything herein to the contrary, so long as no later than six
(6) months prior to the then-current Maturity Date Borrower has signed an
application or applications with a new lender or new lenders for a loan or
multiple loans that is/are sufficient to pay off, as of the Maturity Date, all
amounts due and owing to Lender as of the date that is six (6) months prior to
the then-current Maturity Date and Borrower has identified such new lender or
new lenders to Lender, Borrower shall be permitted to add Borrowing Base
Properties to the Borrowing Base Pool and request Advances hereunder until the
date which is two (2) months prior to the then-current Maturity Date, otherwise,
no Borrowing Base Property may be added to the Borrowing Base Pool after the
date which is six (6) months prior to the then-current Maturity Date, in either
case, after giving effect to any extension thereof under Section 2.18 hereof.

(iii) Sale, Contribution or Refinancing of a Borrowing Base Property. Provided
no Default shall have occurred hereunder or under the other Loan Documents and
be continuing (or would exist immediately after giving effect to the
transactions contemplated by this Section 2.17(iii)), the applicable Subsidiary
Guarantor may (i) sell a Borrowing Base Property (or Borrower may sell the
Pledged Equity Interests in such Subsidiary Guarantor), (ii) contribute a
Borrowing Base Property (or Borrower may contribute the Pledged Equity Interests
in such Subsidiary Guarantor) to an existing or newly formed Investment
Affiliate, (iii) create a Lien securing Indebtedness on a Borrowing Base
Property or (iv) request that a particular Project no longer constitutes a
Borrowing Base Property (for purposes of this Section, such a sale or
contribution of a Borrowing Base Property or the creation of such a Lien or
recharacterization of such Project shall be referred to as a “Borrowing Base
Release Transaction”) upon the following terms and conditions:

(a) Borrower shall deliver to the Lender written notice of the desire to
consummate such Borrowing Base Release Transaction on or before the date that is
five (5) Business Days prior to the date on which the Borrowing Base Release
Transaction is to be effected;

(b) On the date of the Borrowing Base Release Transaction, Borrower shall repay
all outstanding Advances related to the Borrowing Base Property being released
in such Borrowing Base Release Transaction; and;

(c) Upon the occurrence of the Borrowing Base Release Transaction, the
underlying Project shall no longer be a Borrowing Base Property, and the Lender
shall execute such documents or instruments and take all other actions necessary
or advisable to release (i) the related security interests (including without
limitation releases of the applicable Pledged Equity Interests) evidenced by the
Security Documents and (ii) the related Subsidiary Guarantor from its
obligations under the Loan Documents.

2.18 Extension of Maturity Date. Borrower shall have one (1) option to extend
the initial Maturity Date for a period of twelve (12) months upon satisfaction
of the following conditions precedent:

(i) As of the date of Borrower’s delivery of notice of its intent to exercise
such option, and as of the initial Maturity Date, no Default shall have occurred
and be continuing and Borrower shall so certify in writing;

(ii) As of the date of Borrower’s delivery of notice of its intent to exercise
such option, and as of the initial Maturity Date, all representations and
warranties of Borrower are true and correct in all material respects except to
the extent of changes resulting from transactions permitted by the Loan
Documents and except as previously disclosed in writing by the Borrower to the
Lender and approved by the Lender in writing, which disclosures shall be deemed
to amend the schedules and other disclosures delivered as contemplated in this
Agreement (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date) and Borrower shall so certify in
writing;

(iii) Borrower shall provide the Lender with written notice of the Borrower’s
intent to exercise such option not more than one hundred twenty (120) or less
than ninety (90) days prior to the initial Maturity Date; and

(iv) Borrower shall pay to the Lender, along with Borrower’s notice of exercise
of such option, an extension fee equal to fifteen one hundredths of one percent
(0.15%) of the then-current Commitment.

ARTICLE III

CHANGE IN CIRCUMSTANCES

3.1 Change in Law; Capital Adequacy; Loss. In the event that Lender reasonably
determines that by reason of (a) any change arising after the date of this
Agreement affecting the interbank eurocurrency market or affecting the position
of Lender with respect to such market, adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the Daily
Fluctuating LIBO Rate then being determined is to be fixed, (b) any change
arising after the date of this Agreement in any applicable law or governmental
rule, regulation or order (or any interpretation thereof, including the
introduction of any new law or governmental rule, regulation or order), or
(c) any other circumstance affecting Lender or the interbank eurocurrency market
(such as, but not limited to, official reserve requirements required by
Regulation D of the Board of Governors of the Federal Reserve System), the Daily
Fluctuating LIBO Rate, plus the LIBO Applicable Margin, shall not represent the
effective pricing to Lender of accruing interest based upon the Daily
Fluctuating LIBO Rate, then, and in any such event, the accrual of interest
based upon the Daily Fluctuating LIBO Rate shall be suspended until Lender shall
notify Borrower that the circumstances causing such suspension no longer exist,
and beginning on the date of such suspension, interest shall accrue at a
variable rate of interest per annum, which shall change in the manner set forth
below, equal to the Prime Commercial Rate.

In the event that on any date Lender shall have reasonably determined that
accruing interest hereunder based upon the Daily Fluctuating LIBO Rate has
become unlawful by compliance by Lender in good faith with any law, governmental
rule, regulation or order, then, and in any such event, Lender shall promptly
give notice thereof to Borrower. In such case, accruing interest based upon the
Daily Fluctuating LIBO Rate shall be terminated and Borrower shall, when
required by law, repay the advances based upon the Daily Fluctuating LIBO Rate
together with all interest accrued thereon. In such case, when required by law,
interest shall accrue hereunder at a variable rate of interest per annum, which
shall change in the manner set forth below, equal to the Prime Commercial Rate.

If, due to (a) the introduction of or any change in or in the interpretation of
any law or regulation, (b) the compliance with any guideline or request from any
central bank or other public authority (whether or not having the force of law),
or (c) the failure of Borrower to repay any Advance when required by the terms
of this Agreement, there shall be any loss or increase in the cost to Lender of
accruing interest on the Advances based upon the Daily Fluctuating LIBO Rate,
then Borrower agrees that Borrower shall, from time to time, upon demand by
Lender, pay to Lender additional amounts sufficient to compensate Lender for
such loss or increased cost. A certificate as to the amount of such loss or
increase cost, submitted to Borrower by Lender, shall be conclusive evidence,
absent manifest error, of the correctness of such amount.

3.2 Taxes.

(i) All payments by Borrower to or for the account of the Lender hereunder or
under the Note shall be made free and clear of and without deduction for any and
all Taxes. If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to the Lender, (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.2) the
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (b) Borrower shall make such deductions, (c) Borrower
shall pay the full amount deducted to the relevant authority in accordance with
applicable law and (d) Borrower shall furnish to the Lender the original copy of
a receipt evidencing payment thereof within 30 days after such payment is made.

(ii) In addition, Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or the
Note (“Other Taxes”).

(iii) Borrower hereby agrees to indemnify the Lender for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed on amounts payable under this Section 3.2) paid by the Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within
fifteen (15) days after the date the Lender makes written demand therefor.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Initial Advance. The Lender shall not be required to make the initial
Advance hereunder unless (a) Borrower shall, prior to or concurrently with such
Advance, have paid all fees due and payable to the Lender hereunder, and
(b) Borrower shall have furnished to the Lender, all of the following:

(i) The duly executed originals of the Loan Documents, including the Note, this
Agreement, the applicable Subsidiary Guaranties, the Parent Guaranty, the
Collateral Assignment and the other Security Documents;

(ii) (A) Certificates of good standing for Borrower, the Parent Guarantor and
any then-current Subsidiary Guarantors from their states of organization,
certified by the appropriate governmental officer and dated not more than thirty
(30) days prior to the Agreement Execution Date, and (B) foreign qualification
certificates for each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, for the jurisdiction in which such Subsidiary
Guarantor’s Borrowing Base Property is located;

(iii) Copies of the formation documents (including code of regulations, if
appropriate) of Borrower, the Parent Guarantor and any then-current Subsidiary
Guarantors, certified by an officer of Borrower, Parent Guarantor or such
Subsidiary Guarantor, as appropriate, together with all amendments thereto;

(iv) Incumbency certificates, executed by officers of Borrower, Parent Guarantor
and any then-current Subsidiary Guarantors, which shall identify by name and
title and bear the signature of the Persons authorized to sign the Loan
Documents and to make borrowings hereunder on behalf of Borrower, upon which
certificate the Lender shall be entitled to rely until informed of any change in
writing by Borrower, Parent Guarantor or any such Subsidiary Guarantor;

(v) Copies, certified by a Secretary or an Assistant Secretary of Borrower,
Parent Guarantor or any then-current Subsidiary Guarantor, of the Board of
Directors’ resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Lender) authorizing the Advances provided
for herein, with respect to Borrower, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by Borrower,
Parent Guarantor and any such Subsidiary Guarantor hereunder;

(vi) A written opinion of Borrower’s and Parent Guarantor’s counsel, addressed
to the Lender in form and substance as the Lender may reasonably approve;

(vii) The most recent financial statements of Borrower and Parent Guarantor;

(viii) Copies of the UCC financing statement, judgment, and tax lien searches
with respect to Borrower, Parent Guarantor and any then-current Subsidiary
Guarantor from their respective states of organization;

(ix) Written money transfer instructions addressed to the Lender and signed by
an Authorized Officer;

(x) Delivery of all Qualification Documents and the satisfaction of all
Collateral Inclusion Conditions with respect to the initial Borrowing Base
Properties;

(xi) Delivery of (i) a Compliance Certificate as of June 30, 2013 and (ii) a pro
forma Compliance Certificate as of September 30, 2013; and

(xii) Such other documents as the Lender or its counsel may have reasonably
requested prior to the Agreement Execution Date, the form and substance of which
documents shall be reasonably acceptable to the Lender and its counsel.

By execution of this Agreement, Lender acknowledges and agrees that Lender has
received and reviewed all of the items set forth in this Section 4.1, and all
such items are acceptable to Lender and its counsel.

4.2 Each Advance and Issuance. The Lender shall not be required to make any
Advance unless on the applicable Borrowing Date:

(i) There exists no Default; and

(ii) The representations and warranties contained in Article V are true and
correct as of such Borrowing Date with respect to Borrower, Parent Guarantor and
any Subsidiary Guarantor in existence on such Borrowing Date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall be true and
correct on and as of such earlier date.

Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by Borrower that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Lender that as of the date hereof:

5.1 Existence. Borrower is a limited partnership duly organized and validly
existing under the laws of the State of Delaware and is duly qualified, properly
licensed (if required), in good standing and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to be so qualified, licensed and in good standing and
to have the requisite authority would not have a Material Adverse Effect. Each
of Parent Guarantor and any Subsidiary Guarantor is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to be so qualified,
licensed and in good standing and to have the requisite authority would not have
a Material Adverse Effect.

5.2 Authorization and Validity. Borrower has the corporate power and authority
and legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents constitute legal, valid
and binding obligations of Borrower enforceable against Borrower in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

5.3 No Conflict; Government Consent. Neither the execution and delivery by
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
Borrower or any of its Subsidiaries or Borrower’s or any Subsidiary’s limited
liability company agreements, or the provisions of any indenture, instrument or
agreement to which Borrower or any of its Subsidiaries is a party or is subject,
or by which it, or its Property, is bound, or conflict with or constitute a
default thereunder, except where such violation, conflict or default is not
reasonably expected to (i) have a Material Adverse Effect, or (ii) result in the
creation or imposition of any Lien in, of or on the Property of Borrower or a
Subsidiary pursuant to the terms of any such indenture, instrument or agreement
except where the creation or imposition of such Lien does not have a Material
Adverse Effect and will not result in any Lien (other than a Permitted Lien)
being imposed on any Borrowing Base Property. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.

5.4 Financial Statements; Material Adverse Effect. All consolidated financial
statements of Parent Guarantor, Borrower and Borrower’s Subsidiaries heretofore
or hereafter delivered to the Lender were prepared in accordance with GAAP in
effect on the preparation date of such statements and fairly present in all
material respects the consolidated financial condition and operations of
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject, in the case of interim financial
statements, to normal and customary year-end adjustments. From the preparation
date of the most recent financial statements delivered to the Lender through the
Agreement Execution Date, there was no change in the financial condition (or
operations) of Parent Guarantor, Borrower and Borrower’s Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

5.5 Taxes. Parent Guarantor, Borrower and Borrower’s Subsidiaries have filed all
United States federal tax returns and all other tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by Parent Guarantor, Borrower or any of Borrower’s
Subsidiaries except such taxes, if any, (i) as are being contested in good faith
and as to which adequate reserves have been provided, or (ii) for which, with
respect to Subsidiaries that are not Subsidiary Guarantors, the failure to pay
when due and payable would not have a Material Adverse Effect. No tax liens have
been filed and to Borrower’s knowledge, no claims are being asserted with
respect to such taxes. The charges, accruals and reserves on the books of Parent
Guarantor, Borrower and Borrower’s Subsidiaries in respect of any taxes or other
governmental charges are adequate.

5.6 Litigation and Guarantee Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting Parent Guarantor,
Borrower or any of Borrower’s Subsidiaries which is reasonably be expected to
have a Material Adverse Effect. Borrower has no material contingent obligations
not provided for or disclosed in the financial statements referred to in
Section 6.1 or as set forth in written notices to the Lender given from time to
time after the Agreement Execution Date on or about the date such material
contingent obligations are incurred.

5.7 ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Borrower nor any other members of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.

5.8 Accuracy of Information. No information, exhibit or report furnished by
Parent Guarantor, Borrower or any of Borrower’s Subsidiaries to the Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.

5.9 Regulation U. Borrower has not used the proceeds of any Advance to buy or
carry any margin stock (as defined in Regulation U) in violation of the terms of
this Agreement.

5.10 Material Agreements. Neither Parent Guarantor, Borrower nor any Subsidiary
of Borrower is a party to any agreement or instrument or subject to any charter
or other corporate restriction which is reasonably be expected to have a
Material Adverse Effect. Neither Parent Guarantor, Borrower nor any Subsidiary
of Borrower is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in (i) any agreement to
which it is a party, which default is reasonably expected to have a Material
Adverse Effect, or (ii) any agreement or instrument evidencing or governing
Indebtedness, which default would constitute a Default hereunder.

5.11 Compliance With Laws. Borrower and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect.

5.12 Ownership of Properties. On the date of this Agreement, each of the
Borrower and Borrower’s Subsidiaries will have good and marketable title, free
of all Liens other than those permitted by Section 6.16, to all of the Property
and assets reflected in the financial statements as owned by it.

5.13 Investment Company Act. Neither Parent Guarantor, nor Borrower nor any
Subsidiary of Borrower or Parent Guarantor is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

5.14 Affiliate Transactions. Except as permitted by Section 6.17, neither Parent
Guarantor, Borrower, nor any of Borrower’s Subsidiaries is a party to or bound
by any agreement or arrangement (whether oral or written) to which any Affiliate
of Borrower or any of Borrower’s Subsidiaries is a party.

5.15 Solvency.

(i) Immediately after the Agreement Execution Date and immediately following the
making of each Advance and after giving effect to the application of the
proceeds of such Advance, (a) the fair value of the assets of Parent Guarantor,
Borrower and Borrower’s Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of Parent Guarantor, Borrower and Borrower’s Subsidiaries on a
consolidated basis; (b) the present fair saleable value of the Property of
Parent Guarantor, Borrower and Borrower’s Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of Parent Guarantor, Borrower and Borrower’s Subsidiaries on a
consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) Parent Guarantor, Borrower and Borrower’s Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) Parent Guarantor, Borrower and Borrower’s
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(ii) Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

5.16 Insurance. Borrower and its Subsidiaries carry insurance on their Projects
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as customarily carried by the owners of
similar Projects.

5.17 REIT and Listing Status. Parent Guarantor is qualified as a real estate
investment trust under Section 856 of the Code, is a real estate investment
trust and currently is in compliance in all material respects with all
provisions of the Code applicable to the qualification of Parent Guarantor as a
real estate investment trust. The Parent Guarantor’s common stock is listed on
the NYSE Market as of the date hereof.

5.18 Environmental Matters. Each of the following representations and warranties
is true and correct on and as of the Agreement Execution Date except to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, are not reasonably be expected to have a
Material Adverse Effect:

(i) To the best knowledge of Borrower, the Projects of Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of Borrower or any such Subsidiary under, Environmental Laws.

(ii) To the best knowledge of Borrower, (i) the Projects of Borrower and its
Subsidiaries and all operations at such Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.

(iii) Neither Borrower nor any of its Subsidiaries has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does Borrower have knowledge or reason
to believe that any such notice will be received or is being threatened.

(iv) To the best knowledge of Borrower, Materials of Environmental Concern have
not been transported or disposed of from the Projects of Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of Borrower or any such Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
Borrower and its Subsidiaries in violation of, or in a manner that could give
rise to liability of Borrower or any such Subsidiary under, any applicable
Environmental Laws.

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of Borrower, threatened, under any Environmental Law to
which Borrower or any of its Subsidiaries is or, to Borrower’s knowledge, will
be named as a party with respect to the Projects of Borrower and its
Subsidiaries, nor are there any consent decrees or other decrees, consent
orders, administrative order or other orders, or other administrative of
judicial requirements outstanding under any Environmental Law with respect to
the Projects of Borrower and its Subsidiaries.

(vi) To the best knowledge of Borrower, there has been no release or threat of
release of Materials of Environmental Concern at or from the Projects of
Borrower and its Subsidiaries, or arising from or related to the operations of
Borrower and its Subsidiaries in connection with such Projects in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws.

5.19 Borrowing Base. As of the Agreement Execution Date, Schedule 1 is a correct
and complete list of the initial Borrowing Base Properties, including all
applicable ownership information and:

(i) Each of the Borrowing Base Properties is not located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 or the Flood Disaster
Protection Act of 1973, as amended, or any successor law or, if any portion of
the buildings on such Properties are located within any such area, the
applicable Subsidiary Guarantor has obtained and will maintain through the
Maturity Date the insurance prescribed in Section 5.16 hereof.

(ii) To Borrower’s knowledge, each of the Borrowing Base Properties and the
present use and occupancy thereof are in material compliance with all material
zoning ordinances, health, fire and building codes, land use laws (including
those regulating parking) and Environmental Laws (except as disclosed on the
environmental assessments delivered to the Lender pursuant to this Agreement)
and other similar laws (“Applicable Laws”).

(iii) Each of the Borrowing Base Properties is served by all utilities required
for the current or contemplated use thereof.

(iv) To Borrower’s knowledge, all public roads and streets necessary for service
of and access to each of the Borrowing Base Properties for the current or
contemplated use thereof have been completed, and are open for use by the
public, or appropriate insured private easements are in place.

(v) Except as disclosed in any property condition reports delivered to the
Lender, (a) Borrower is not aware of any material latent or patent structural or
other significant deficiency of the Borrowing Base Properties and (b) each of
the Borrowing Base Properties (i) is free of damage and waste that would
materially and adversely affect the value of such Borrowing Base Property,
(ii) is in good condition and repair, reasonable wear and tear excepted, and
(iii) is free from damage caused by fire or other casualty.

(vi) To Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Borrowing Base Properties are in a good and safe
condition and repair and to Borrower’s knowledge, in material compliance with
all Applicable Laws with respect to such systems.

(vii) To Borrower’s knowledge, all material improvements that were included for
the purpose of determining the appraised value of each Borrowing Base Property
lie within the boundaries and building restrictions of the legal description of
record of such Borrowing Base Property, no improvements encroach upon easements
benefiting the Borrowing Base Properties other than encroachments that do not
materially adversely affect the use or occupancy of the Borrowing Base
Properties and no improvements on adjoining properties encroach upon the
Borrowing Base Properties or upon easements benefiting the Borrowing Base
Properties other than encroachments that do not materially adversely affect the
use or occupancy of the Borrowing Base Properties.

(viii) To Borrower’s knowledge, all Leases are in full force and effect and none
of the Subsidiary Guarantors is in default under any Lease, except where such
failures or defaults would not cause a Material Adverse Effect with respect to
the Subsidiary Guarantor who owns the Property that is subject to the Lease.

(ix) To Borrower’s knowledge, there are no material delinquent taxes, ground
rents, water charges, sewer rents, assessments, insurance premiums, leasehold
payments, or other outstanding charges affecting the Borrowing Base Properties
except to the extent such items are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided and there is no
risk of loss, forfeiture, or sale of any interest in the Borrowing Base
Properties during such proceedings. Each of the Borrowing Base Properties is
taxed separately without regard to any other property not included in the
Borrowing Base Properties.

(x) No condemnation proceeding or eminent domain action is pending or threatened
against any of the Borrowing Base Properties which would impair the use, value,
sale or occupancy of such Borrowing Base Property (or any portion thereof) in
any material manner.

(xi) Each of the Borrowing Base Properties is not, nor is any direct or indirect
interest of Borrower or any Subsidiary Guarantor in any Borrowing Base Property
or in the Pledged Equity Interest with respect to any owner of a Borrowing Base
Property, subject to any Lien other than Permitted Liens set forth in clauses
(i) through (iv) of Section 6.14 or to any Negative Pledge (other than the Liens
and Negative Pledges created pursuant to this Agreement to secure the
obligations of Borrower and the Subsidiary Guarantors).

(xii) The Collateral Assignment creates a valid first priority security interest
in the Pledged Equity Interests, subject only to Permitted Liens.

5.20 Intellectual Property.

(i) Parent Guarantor, Borrower and each of Borrower’s Subsidiaries owns or has
the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) used in the conduct of their respective businesses as now conducted
and as contemplated by the Loan Documents, without known conflict with any
patent, license, franchise, trademark, trade secret, trade name, copyright, or
other proprietary right of any other Person, except to the extent such failure
or conflict would not have a Material Adverse Effect.

(ii) Parent Guarantor, Borrower and each of Borrower’s Subsidiaries have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property, except to the
extent such failure would not have a Material Adverse Effect.

(iii) No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Parent Guarantor, Borrower or any of Borrower’s
Subsidiaries, or challenging or questioning the validity or effectiveness of any
Intellectual Property, except to the extent such claim does not have a Material
Adverse Effect.

(iv) The use of such Intellectual Property by Parent Guarantor, Borrower and
each of Borrower’s Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of Borrower or any of Borrower’s Subsidiaries
that could be reasonably expected to have a Material Adverse Effect.

5.21 Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.

5.22 No Bankruptcy Filing. Neither Parent Guarantor, Borrower nor any of
Borrower’s Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against any of such Persons.

5.23 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by Parent Guarantor, Borrower or the
Subsidiary Guarantors with or as a result of any actual intent by any of such
Persons to hinder, delay or defraud any entity to which any of such Persons is
now or will hereafter become indebted.

5.24 Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of Parent Guarantor, Borrower and the
Subsidiary Guarantors. The direct and indirect benefits to inure to Borrower and
the Subsidiary Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration” (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
Borrower and the Subsidiary Guarantors pursuant to this Agreement and the other
Loan Documents, and but for the willingness of each Subsidiary Guarantor to
guaranty the Obligations, Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable Borrower and its Subsidiaries
to have available financing to conduct and expand their business. Borrower and
its Subsidiaries constitute a single integrated financial enterprise and receive
a benefit from the availability of credit under this Agreement.

5.25 Subordination. Borrower is not a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time of
payment of any of the Obligations to any other indebtedness or obligation of any
such Persons.

5.26 Anti-Terrorism Laws. Borrower is not in violation of any Anti-Terrorism Law
or engaged in nor has it conspired to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law. Neither Borrower nor
any Guarantor (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Lender shall otherwise consent in
writing:

6.1 Financial Reporting. Borrower will maintain, for itself and each Subsidiary,
on a consolidated basis with Parent Guarantor, a system of accounting
established and administered in accordance with GAAP, and furnish to the Lender:

(i) As soon as available, but in any event not later than sixty (60) days after
the close of each of the first three fiscal quarters of each year, for the
Consolidated Group, unaudited financial statements, including an unaudited
consolidated balance sheet as of the close of each such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Consolidated Group for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, all certified by an Authorized Officer;

(ii) As soon as available, but in any event not later than sixty (60) days after
the close of each fiscal quarter, for the Consolidated Group, the following
reports in form and substance reasonably satisfactory to the Lender, all
certified by the Parent Guarantor’s Chief Financial Officer: a listing of all
Borrowing Base Properties, together with a current rent roll and quarterly
operating statement for each such Borrowing Base Property;

(iii) As soon as available, but in any event not later than one hundred twenty
(120) days after the close of each fiscal year, for the Consolidated Group,
audited consolidated financial statements, including a consolidated balance
sheet as at the end of such year and the related consolidated statements of
income and retained earnings and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, prepared by independent certified public accountants
of nationally recognized standing reasonably acceptable to the Lender;

(iv) No later than one hundred twenty (120) days after the close of each fiscal
year, an annual forecast for the then-current fiscal year;

(v) Together with the quarterly and annual financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit B
hereto (the “Compliance Certificate”) signed by the Parent Guarantor’s Chief
Financial Officer showing the calculations and computations necessary to
determine compliance with this Agreement, including without limitation a
calculation of the Available Amount as of the last day of the quarter most
recently ended, and stating that, to such officer’s knowledge, no Default or
Unmatured Default exists, or if, to such officer’s knowledge, any Default or
Unmatured Default exists, stating the nature and status thereof; and

(vi) Such other financial information as the Lender may from time to time
reasonably request.

6.2 Use of Proceeds. Borrower will use the proceeds of the Advances for general
corporate purposes, including working capital, capital expenses and Borrower’s
or its Subsidiaries’ acquisition of Projects or Permitted Acquisitions. Borrower
will not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances (i) to purchase or carry any “margin stock” (as defined in
Regulation U) if such usage could constitute a violation of Regulation U by the
Lender, (ii) to fund any purchase of, or offer for, any Capital Stock of any
Person, unless such Person has consented to such offer prior to any public
announcements relating thereto, or (iii) to make any Entity Acquisition other
than a Permitted Acquisition.

6.3 Intentionally Omitted.

6.4 Conduct of Business. Parent Guarantor and Borrower will do, and will cause
each of their respective Subsidiaries to do, all things necessary to remain duly
incorporated or duly qualified, validly existing and in good standing as a real
estate investment trust, corporation, general partnership or limited
partnership, as the case may be, in its jurisdiction of incorporation/formation
(except with respect to mergers permitted hereunder and Permitted Acquisitions)
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, in each jurisdiction in which
any Project owned by it is located, and in each other jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified is reasonably be expected to have a Material Adverse Effect, and to
carry on and conduct their businesses in substantially the same manner as they
are presently conducted where the failure to do so is reasonably be expected to
have a Material Adverse Effect and, specifically, neither Parent Guarantor,
Borrower nor Borrower’s Subsidiaries may undertake any business other than the
acquisition, development, ownership, management, operation and leasing of
multifamily properties, and ancillary businesses specifically related to
multifamily properties and the acquisition, development, ownership, management,
operation and leasing of commercial property (other than multifamily
properties), provided undertakings with respect to commercial properties (other
than multifamily properties) are limited to no more than 20% of Total Asset
Value. Parent Guarantor and Borrower shall, and shall cause each of their
respective Subsidiaries, to develop and implement such programs, policies and
procedures as are necessary to comply with the USA Patriot Act and shall
promptly advise the Lender in writing in the event that any of such Persons
shall determine that any investors in such Persons are in violation of such act.

6.5 Taxes. Parent Guarantor and Borrower will pay, and will cause each of their
respective Subsidiaries to pay, when due all taxes, assessments and governmental
charges and levies upon them of their income, profits or Projects, except
(i) those which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves have been set aside or (ii) with respect
to Subsidiaries that are not Subsidiary Guarantors, those for which failure does
not cause a Material Adverse Effect.

6.6 Insurance. Borrower will, and will cause each of its Subsidiaries to,
maintain insurance which is consistent with the representation contained in
Section 5.16 on all their Projects.

6.7 Compliance with Laws. Borrower will, and will cause each of its Subsidiaries
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which they may be subject, the violation of
which is reasonably be expected to have a Material Adverse Effect.

6.8 Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects in good repair, working order and condition, ordinary
wear and tear excepted, except for such failures to maintain, preserve, protect
and/or keep a Project in good repair, working order and condition that do not
have a material impact on the value of a Project individually or on the Projects
as a whole.

6.9 Inspection. Borrower will, and will cause each of its Subsidiaries to,
permit the Lender upon reasonable advance notice, by its representatives and
agents, and subject to the rights of tenants under Leases, to inspect during
regular business hours any of the Projects, corporate books and financial
records of Borrower and each of their respective Subsidiaries, to examine and
make copies of the books of accounts and other financial records of Parent
Guarantor, Borrower and each of their respective Subsidiaries, and to discuss
the affairs, finances and accounts of Parent Guarantor, Borrower and each of its
Subsidiaries with officers thereof, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lender may
designate. Any such inspections and/or examinations shall be at no cost to
Borrower.

6.10 REIT and Listing Status. Parent Guarantor will remain qualified as a real
estate investment trust under Section 856 of the Code in compliance in all
material respects with all provisions of the Code applicable to the
qualification of the Parent Guarantor as a real estate investment trust. The
Parent Guarantor’s common stock shall be at all times prior to the Maturity Date
listed on at least one of the New York Stock Exchange, NASDAQ, the American
Stock Exchange, NYSE Market or comparable exchange.

6.11 Modification of Formation Documents. Neither Parent Guarantor nor Borrower
shall amend any of its articles of incorporation, limited liability company
agreements, or by-laws, as applicable, without the prior written consent of the
Lender in a manner that is reasonably expected to have a Material Adverse
Effect. Parent Guarantor and Borrower shall not, and shall not permit any
Subsidiary of Borrower to, enter into any amendment or modification of any
formation documents of Borrower or such Subsidiary which would have a Material
Adverse Effect.

6.12 Merger; Sale of Assets. Borrower will not, nor will it permit any of its
Subsidiaries to, without prior notice to the Lender and without providing a
certification of compliance with the Loan Documents enter into any merger (other
than mergers in which such entity is the survivor and mergers of Subsidiaries
(but not Borrower) as part of transactions that are Permitted Acquisitions
provided that following such merger the target entity becomes a Wholly-Owned
Subsidiary of Borrower), consolidation, reorganization or liquidation or
transfer or otherwise dispose of all or substantially all of their Properties,
except for (a) such transactions that occur between Wholly-Owned Subsidiaries or
between Borrower and a Wholly-Owned Subsidiary and (b) mergers solely to change
the jurisdiction of organization of a Subsidiary Guarantor, provided that, in
any event, prior written notice to the Lender shall be required for transfer or
disposition in any quarter of assets with an aggregate value greater than 25% of
Total Asset Value, or any merger of the Parent Guarantor, Company or Subsidiary
into another operating entity which would result in an increase to Total Asset
Value of more than 50%, which such written notice shall be accompanied by a
certificate executed by Parent Guarantor, Borrower and Subsidiary Guarantors
certifying that the financial covenants set forth in Section 6.21 will not be
violated by such transfer, disposition or merger, as the case may be.

6.13 Subsidiary Guarantors. Borrower shall cause each Wholly-Owned Subsidiary
which owns a Borrowing Base Property to execute and deliver to the Lender a
Subsidiary Guaranty as a condition to the addition of such Project to the
Borrowing Base Pool, as described in Section 2.17 above. Borrower covenants that
each Subsidiary which executes a Subsidiary Guaranty shall be fully authorized
to do so by its supporting organizational and authority documents and shall be
in good standing in its state of organization and shall have obtained any
necessary qualifications required to conduct its business in the states in which
its Projects are located. The delivery by Borrower to the Lender of Subsidiary
Guaranty shall be deemed a representation and warranty by Borrower that the
Subsidiary executing the Subsidiary Guaranty has been fully authorized to do so
by its supporting organizational and authority documents and is in good standing
in its state of organization and has obtained any necessary foreign
qualifications required to conduct its business. If any Subsidiary Guarantor
proposes to incur Indebtedness or sell or contribute all of its assets or
otherwise desires to be released from its obligations under the applicable
Subsidiary Guaranty, then such Subsidiary Guarantor will be released from its
obligations under the applicable Subsidiary Guaranty subject in each case to
compliance with the applicable restrictions and other provisions of
Section 2.17(iii),

6.14 Anti-Terrorism Laws. Borrower shall not, at any time, (a) directly or
through its Affiliates and agents, conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (b) directly or through its Affiliates and agents, deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224;
(c) directly or through its Affiliates and agents, engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law; or (d) fail to deliver to Lender any certification or other
evidence reasonably requested from time to time by Lender in its sole
discretion, confirming the compliance of Borrower with this section.

6.15 Acquisitions and Investments. Borrower will not, nor will it permit any
Subsidiary of Borrower to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries of Borrower), or commitments therefor, or become or remain a
partner in any partnership or joint venture, or to make any Entity Acquisition
of any Person, except:

(i) Cash Equivalents;

(ii) Investments in existing Subsidiaries of Borrower, Investments in
Subsidiaries of Borrower formed for the purpose of developing or acquiring
multifamily properties, or Investments in existing or newly formed joint
ventures and partnerships engaged solely in the business of purchasing,
developing, owning, operating, leasing and managing multifamily properties;

(iii) transactions permitted pursuant to Section 6.12;

(iv) Investments permitted pursuant to Section 6.23; and

(v) Entity Acquisitions of Persons whose primary operations consist of the
ownership, development, operation and management of multifamily properties;

provided that, after giving effect to such Entity Acquisitions and Investments,
Borrower continues to comply with all its covenants herein. Entity Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be “Permitted
Acquisitions”.

6.16 Liens. Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, or suffer to exist any Lien in, of or on the Property of Borrower
or any of its Subsidiaries, except:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens which secure payments of obligations not more than
120 days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

(iii) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv) Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of Borrower or its
Subsidiaries; and

(v) Liens other than Liens described in subsections (i) through (iv) above
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Borrower’s covenants herein.

Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

6.17 Affiliates. Borrower will not, nor will it permit any of its Subsidiaries
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to Borrower or such Subsidiary than
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

6.18 Hedge Contracts. Borrower will not enter into or remain liable upon, nor
will it permit any Subsidiary Guarantor to enter into or remain liable upon, any
Hedge Contract, except to the extent required to protect Borrower and its
Subsidiaries against increases in interest payable by them under variable
interest Indebtedness.

6.19 Variable Interest Indebtedness. Borrower shall not permit the outstanding
principal balance of Variable Rate Indebtedness to exceed thirty percent (30%)
of Total Asset Value at any time.

6.20 Minimum Adjusted Tangible Net Worth. Borrower on a consolidated basis with
Parent Guarantor and Borrower’s Subsidiaries shall maintain an Adjusted Tangible
Net Worth of not less than $75,000,000 plus seventy-five percent (75%) of the
equity contributions or sales of Capital Stock received by Parent Guarantor,
Borrower or any of Borrower’s Subsidiaries after the Agreement Execution Date,
net of the expenses of obtaining such equity contributions or making such sales.

6.21 Indebtedness and Cash Flow Covenants. Borrower on a consolidated basis with
Parent Guarantor and Borrower’s Subsidiaries shall not permit:

(i) Total Funded Indebtedness divided by Total Asset Value to exceed sixty-five
percent (65%) at any time;

(ii) The ratio of Adjusted Total EBITDA to Fixed Charges to be less than 1.35 to
1.00 at any time; or

(iii) The aggregate amount of Recourse Indebtedness, excluding the Obligations
under this Agreement, to exceed five percent (5%) of Total Asset Value at any
time; or

(iv) Any Recourse Indebtedness that is not also Secured Indebtedness.

6.22 Environmental Matters. Borrower and its Subsidiaries shall:

(i) Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants of Borrower and its Subsidiaries, if any, with, all
applicable Environmental Laws and obtain and comply with and maintain, and use
all reasonable efforts to ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except to
the extent that failure to do so is not reasonably expected to have a Material
Adverse Effect.

(ii) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings is not be reasonably expected
to have a Material Adverse Effect, or (ii) Borrower has determined in good faith
that contesting the same is not in the best interests of Borrower and its
Subsidiaries and the failure to contest the same is not reasonably expected to
have a Material Adverse Effect.

(iii) Defend, indemnify and hold harmless the Lender, and its officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of Borrower, its Subsidiaries or their Projects or
any orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor. This indemnity
shall continue in full force and effect regardless of the termination of this
Agreement.

6.23 Permitted Investments. The Consolidated Group’s aggregate Investment in
Unimproved Land, Development Assets and Notes Receivable (with each asset valued
at its cost basis under GAAP) shall not at any time exceed ten percent (10%) of
Total Asset Value. All Projects owned by Investment Affiliates must be
(i) stabilized Projects and (ii) financed only with Non-Recourse Indebtedness.

6.24 Intentionally Omitted.

6.25 Further Assurances. Borrower shall, at no cost to Borrower, and upon the
reasonable request of the Lender, execute and deliver or cause to be executed
and delivered, to the Lender such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the Lender to
carry out the provisions and purposes of this Agreement and the other Loan
Documents.

6.26 Distribution of Income to Borrower. Borrower shall cause all of its
Subsidiaries to promptly distribute to Borrower (but not less frequently than
once each fiscal quarter of Borrower unless otherwise approved by the Lender),
whether in the form of dividends, distributions or otherwise, all profits,
proceeds or other income relating to or arising from such Subsidiaries’ use,
operation, financing, refinancing, sale or other disposition of their respective
assets and properties after (a) the payment by each such Subsidiary of its debt
service and operating expenses for such quarter and (b) the establishment of
reasonable reserves for the payment of operating expenses not paid on at least a
quarterly basis and capital improvements to be made to such Subsidiary’s assets
and properties approved by such Subsidiary in the ordinary course of business
consistent with its past practices or (c) funding of reserves required by the
terms of any deed of trust, mortgage or similar lien encumbering any Projects of
such Subsidiary.

6.27 ERISA. Borrower shall not create, maintain or become obligated to
contribute to any Plan or Multiemployer Plan, as such terms are defined in
Sections 3(2), 3(37) and 4001(a)(3) of ERISA without Lender’s prior written
consent, which consent shall not be unreasonably withheld.

ARTICLE VII

DEFAULTS

          The occurrence of any one or more of the following events shall
constitute a Default:   7.1    
Nonpayment of any principal payment on the Note when due.

7.2 Nonpayment of interest upon the Note or of any fee or other amount due under
any of the Loan Documents within five (5) Business Days after the same becomes
due.

7.3 The breach of Sections 6.2, 6.10, 6.11, 6.12, 6.16, 6.19, 6.20, 6.21 or 6.23
hereof.

7.4 Any representation or warranty made or deemed made by Parent Guarantor,
Borrower or any Subsidiary Guarantor to the Lender under or in connection with
this Agreement or any material certificate or information delivered in
connection with this Agreement or any other Loan Document shall be materially
false on the date as of which made.

7.5 The breach by Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of this
Agreement which is not remedied within thirty (30) days after written notice
from the Lender, or if such breach is not susceptible of being so remedied using
commercially reasonable efforts within such thirty (30) day period and so long
as Borrower shall have commenced and shall thereafter diligently pursue cure of
the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower to remedy such breach, such additional period
not to exceed ninety (90) days.

7.6 Failure of Parent Guarantor, Borrower or any of Borrower’s Subsidiaries to
pay when due either any Recourse Indebtedness in excess of $5,000,000 in the
aggregate or any non-recourse Total Funded Indebtedness in excess of $20,000,000
in the aggregate (collectively, “Material Indebtedness”); or the default by
Parent Guarantor, Borrower or any of Borrower’s Subsidiaries in the performance
of any term, provision or condition contained in any agreement which causes any
such Material Indebtedness to be due and payable prior to the stated maturity
thereof.

7.7 Parent Guarantor, Borrower, any Subsidiary Guarantor or any Material
Subsidiary of Borrower shall (i) have an order for relief entered with respect
to it under the Federal bankruptcy laws as now or hereafter in effect, (ii) make
an assignment for the benefit of creditors, (iii) apply for, seek, consent to,
or acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any all or substantially all of its
Property, (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it as a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or (v) take any corporate action to authorize any of the foregoing
actions set forth in this Section 7.7.

7.8 A receiver, trustee, examiner, liquidator or similar official shall be
appointed for Parent Guarantor, Borrower, any Subsidiary Guarantor or any
Material Subsidiary of Borrower or for all or substantially all of the Property
of Parent Guarantor, Borrower any Subsidiary Guarantor or any Material
Subsidiary, or a proceeding described in Section 7.7(iv) shall be instituted
against Parent Guarantor, Borrower any Subsidiary Guarantor or any Material
Subsidiary and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of ninety (90) consecutive days.

7.9 Parent Guarantor, Borrower or any Subsidiary Guarantor shall disavow, revoke
or terminate any Loan Document or shall otherwise challenge or contest the
validity or enforceability of any Loan Document.

7.10 Parent Guarantor, Borrower or any Subsidiary Guarantor shall fail within
thirty (30) days to pay, bond or otherwise discharge any judgments, warrants,
writs of attachment, execution or similar process or orders for the payment of
money in an amount which, when added to all other judgments, warrants, writs,
executions, processes or orders outstanding against Parent Guarantor, Borrower
or any Subsidiary Guarantor would exceed One Million Dollars ($1,000,000) in the
aggregate, which have not been stayed on appeal or otherwise appropriately
contested in good faith and which are not covered in full by valid and
collectible insurance policies, subject to customary deductible amounts.

7.11 The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided.

7.12 Any Change of Control shall occur.

7.13 Any Change in Management shall occur.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1 Acceleration. If any Default described in Sections 7.7 or 7.8 occurs with
respect to Borrower, the obligations of the Lender to make Advances hereunder
shall automatically terminate and the Facility Obligations shall immediately
become due and payable without any election or action on the part of the Lender.
If any other Default occurs, so long as a Default exists Lender shall have no
obligation to make any Advances and, at any time prior to the date that such
Default has been fully cured, may permanently terminate the obligations of the
Lender to make Advances hereunder and declare the Facility Obligations to be due
and payable, or both, whereupon if accelerated (i) the Facility Obligations
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which Borrower hereby expressly waives and (ii) if
any automatic or optional acceleration has occurred, may take all actions to
collect, including without limitation, by filing and diligently pursuing
judicial action, all amounts owed by Borrower and any Subsidiary Guarantor under
the Loan Documents.

8.2 Amendments. Lender and Borrower may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lender or Borrower
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement or waiver shall be effective unless it is in writing and
is executed by both the Borrower and the Lender.

8.3 Preservation of Rights. No delay or omission of the Lender in exercising any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or an acquiescence therein, and the making of an Advance
notwithstanding the existence of a Default or the inability of Borrower to
satisfy the conditions precedent to such Advance shall not constitute any waiver
or acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lender, and then only to the extent in such writing specifically
set forth. All remedies contained in the Loan Documents or by law afforded shall
be cumulative and all shall be available to the Lender until the Obligations
have been paid in full.

8.4 Application of Funds. After the acceleration of the Facility Obligations as
provided for in Section 8.1 (or after the Facility Obligations have
automatically become immediately due and payable) any amounts received on
account of the Obligations shall be applied by the Lender in the following
order:

(i) to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (excluding principal and interest but
including reasonable Lender attorney costs and amounts payable under
Article III) payable to the Lender;

(ii) to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and other Obligations, due to the Lender;

(iii) to payment of that portion of the Obligations constituting unpaid
principal of the Advances due to the Lender; and

(iv) to payment of that portion of the Obligations constituting Related Swap
Obligations ratably among the Lender and any Affiliate of Lender holding such
Related Swap Obligations in proportion to the respective amounts described in
this clause (iv) held by them; and

(v) the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by law.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations. All representations and warranties of Borrower
contained in this Agreement shall survive delivery of the Note and the making of
the Advances herein contemplated.

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, Lender shall not be obligated to extend credit to
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3 Taxes. Any taxes (excluding taxes on the overall net income of the Lender)
or other similar assessments or charges made by any governmental or revenue
authority in respect of the Loan Documents shall be paid by Borrower, together
with interest and penalties, if any.

9.4 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.5 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among Borrower and the Lender and supersede all prior commitments,
agreements and understandings between Borrower and the Lender relating to the
subject matter thereof.

9.6 Benefits of this Agreement. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.

9.7 Attorneys’ Fees and Expenses. Borrower agrees to pay all costs, expenses
(including reasonable attorneys’ fees), and disbursements incurred by Lender on
Borrower’s behalf (a) in all efforts made to enforce payment of the Obligations
or effect collection of any Collateral, (b) in connection with entering into,
modifying, amending, and enforcing this Agreement or any consents or waivers
hereunder and all related agreements, documents and instruments, (c) in
maintaining, storing, or preserving any Collateral, or in instituting, enforcing
and foreclosing on Lender’s security interest in any Collateral, or possession
of any premises containing any Collateral, whether through judicial proceedings
or otherwise, (d) in defending or prosecuting any actions or proceedings arising
out of or relating to Lender’s transactions with Borrower, or (e) in connection
with any advice given to Lender with respect to its rights and obligations under
this Agreement and all related agreements. Expenses being reimbursed by Borrower
under this section include costs and expenses incurred in connection with sums
paid or incurred to take any action required of Borrower under the Loan
Documents that Borrower fails to pay or take.

9.8 Accounting Terms. All accounting terms not specifically defined herein shall
be defined in accordance with GAAP. All financial computations to be made under
this Agreement, unless otherwise specifically provided herein, shall be
construed in accordance with GAAP. Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Parent Guarantor, Borrower and its Subsidiaries on a consolidated basis
unless the context clearly requires otherwise.

9.9 Uniform Commercial Code Terms. All capitalized terms used herein with
reference to the Collateral and defined in the Uniform Commercial Code as
adopted in the State of Delaware from time to time shall have the meaning given
therein unless otherwise defined herein. To the extent the definition of any
category or type of Collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the effective date of such amendment, modification or
revision.

9.10 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.11 Nonliability of Lender. The relationship between Borrower, on the one hand,
and the Lender on the other, shall be solely that of borrower and lender. Lender
shall have no fiduciary responsibilities to Borrower. Lender undertakes no
responsibility to Borrower to review or inform Borrower of any matter in
connection with any phase of Borrower’s business or operations.

9.12 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF OHIO, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

9.13 CONSENT TO JURISDICTION. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR OHIO STATE COURT
SITTING IN CLEVELAND IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENTS AND BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY BORROWER AGAINST THE LENDER OR ANY
AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN COLUMBUS, OHIO.

9.14 Jury Waiver. The parties hereto acknowledge and agree that there may be a
constitutional right to a jury trial in connection with any claim, dispute or
lawsuit arising between or among them, but that such right may be waived.
Accordingly, the parties agree that, notwithstanding such constitutional right,
in this commercial matter the parties believe and agree that it shall in their
best interests to waive such right, and, accordingly, hereby waive such right to
a jury trial, and further agree that the best forum for hearing any claim,
dispute, or lawsuit, if any, arising in connection with this Agreement, the Loan
Documents, or the relationship among the parties hereto, in each case whether
now existing or hereafter arising, or whether sounding in contract or tort or
otherwise, shall be a court of competent jurisdiction sitting without a jury.

9.15 Assignment. The Lender may pledge or otherwise hypothecate this Agreement
or any of its rights and security hereunder, including the Note and other Loan
Documents to any third party (including, without limitation, any bank,
participant or financial institution), and in case of such pledge or
hypothecation, the Lender shall provide written notice of such pledge or
hypothecation to Borrower within three (3) Business Days thereafter, and
Borrower will accord full recognition thereto and agree that all rights and
remedies of the Lender in connection with the interest so pledged or
hypothecated shall be enforceable against Borrower by such third party with the
same force and effect and to the same extent as the same would have been
enforceable by the Lender but for such pledge or hypothecation, and any such
third party shall agree to be bound by the Lender’s obligations under the Loan
Documents. The Lender may assign this Agreement or any of its rights and
security hereunder, including the Note and other Loan Documents to any third
party (including, without limitation, any bank, participant or financial
institution) approved by Borrower (so long as no Default has occurred), which
approval shall not be unreasonably withheld, conditioned or delayed, and,
provided Borrower has approved such assignment, Borrower will accord full
recognition thereto and agree that all rights and remedies of the Lender in
connection with the interest so assigned shall be enforceable against Borrower
by such third party with the same force and effect and to the same extent as the
same would have been enforceable by the Lender but for such assignment, and any
such assignee shall agree to be bound by the Lender’s obligations under the Loan
Documents. The Lender is authorized to disclose to any such assignee or
participant any and all financial and other information in the possession of the
Lender relating to any Borrowing Base Property or Parent Guarantor, Borrower or
any Subsidiary Guarantor, provided that such assignee or participant agrees, in
writing, to keep any and all such financial and other information confidential.
Borrower may not assign any of its rights under this Agreement. Any assignment,
pledge or hypothecation hereunder by Lender shall be at no cost to Borrower.

9.16 Patriot Act. IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA
PATRIOT ACT. To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each entity or person who
opens an account or establishes a relationship with Lender.

What this means: When an entity or person opens an account or establishes a
relationship with Lender, Lender may ask for the name, address, date of birth,
and other information that will allow the Lender to identify the entity or
person who opens an account or establishes a relationship with Lender. Lender
may also ask to see identifying documents for the entity or person.

ARTICLE X

NOTICES

10.1 Giving Notice. Except as otherwise permitted by Section 2.14 with respect
to certain notices, all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing or by
facsimile or by email (if confirmed in writing as provided below) and addressed
or delivered to such party at its address set forth below its signature hereto
or at such other address (or to counsel for such party) as may be designated by
such party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by facsimile, shall be deemed given when transmitted and any
notice, if transmitted by email, shall be deemed given when transmitted
(provided a copy of such notice is also sent by overnight delivery service on
the date of such email).

10.2 Change of Address. Borrower and the Lender may each change the address for
service of notice upon it by a notice in writing to the other parties hereto.

ARTICLE XI

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by Borrower and the Lender and each party
has notified the other by email, facsimile or telephone that it has taken such
action.

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date first above written.

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

By: Independence Realty Trust, Inc., a Maryland corporation, its General Partner

By: Independence Realty Advisors, LLC, a Delaware

limited liability company, its authorized agent

By: /s/ James J. Sebra
Name: James J. Sebra
Title: Treasurer


Address for Notices:

Independence Realty Advisors, LLC


2929 Arch Street, 17th Floor
Philadelphia, PA 19104
Attn: Farrell M. Ender, President
P: 215.243.9040
F: 215.243.9097
E: farrell.ender@irtreit.com

Independence Realty Advisors, LLC
c/o RAIT Financial Trust
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
Attn: Jamie Reyle, Esquire,
Senior Vice President – Corporate Counsel
P: 215.243.9019
F: 215.405.2945
E: jreyle@raitft.com

Ledgewood
1900 Market Street, Suite 750
Philadelphia, PA 19103
Attn: Brian L. Murland, Esquire
P: 215.790.2383
F: 215.735.2513
E: bmurland@ledgewood.com

1

THE HUNTINGTON NATIONAL BANK,

a national banking association

By: /s/ Michael D. Mitro
Name: Michael D. Mitro
Title: Senior Vice President


200 Public Square, Suite 200
Cleveland, OH 44114
Phone: 216.515.6983
Facsimile: 877.203.6964
Attention: Mike Mitro

Email: Michael.D.Mitro@huntington.comSCHEDULE 1

LIST OF INITIAL BORROWING BASE PROPERTIES
EXHIBIT A
FORM OF NOTE

October __, 2013

Independence Realty Operating Partnership, LP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), promises to pay to the
order of The Huntington National Bank (the “Lender”) the aggregate unpaid
principal amount of all Advances made by the Lender to Borrower pursuant to
Article II of the Secured Revolving Credit Agreement (as the same may be amended
or modified, the “Agreement”) hereinafter referred to, in immediately available
funds at the main office of The Huntington National Bank in Cleveland, Ohio,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. Borrower shall pay remaining unpaid
principal of and accrued and unpaid interest on the Advances in full on the
Maturity Date or such earlier date as may be required under the Agreement.

This Note is issued pursuant to, and is entitled to the benefits of, the Secured
Revolving Credit Agreement, dated as of October   , 2013 between Borrower and
Lender, to which Agreement, as it may be amended from time to time, reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
Maturity Date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and the
Lender exercises the remedies provided under the Agreement and/or any of the
Loan Documents, then in addition to all amounts recoverable by the Lender under
such documents, the Lender shall be entitled to receive reasonable attorneys’
fees and expenses incurred by the Lender in connection with the exercise of such
remedies.

Except as expressly prohibited by applicable law, Borrower and all endorsers
severally waive presentment, protest and demand, notice of protest, demand and
of dishonor and nonpayment of this Note, and any and all lack of diligence or
delays in collection or enforcement of this Note, and expressly agree that this
Note, or any payment hereunder, may be extended from time to time, and expressly
consent to the release of any party liable for the obligation secured by this
Note, the release of any of the security for this Note, the acceptance of any
other security therefor, or any other indulgence or forbearance whatsoever, all
without notice to any party and without affecting the liability of Borrower and
any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Ohio.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

      By:  
INDEPENDENCE REALTY TRUST, INC.,
a Maryland corporation, its General Partner
   
By:
   
 
   
Name:
   
 
   
Title:
   
 

EXHIBIT B
COMPLIANCE CERTIFICATE

The Huntington National Bank
200 Public Square, Suite 700
Cleveland, Ohio 44114

      Re:  
Secured Revolving Credit Agreement dated as of October   , 2013 (as
amended, modified, supplemented, restated, or renewed, from time to time,
the “Agreement”) between INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP
(the “Borrower”), and THE HUNTINGTON NATIONAL BANK (“Lender”).
   
 

Reference is made to the Agreement. Capitalized terms used in this certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, the Borrower hereby
certifies to the Lender that the information furnished in the attached
schedules, including, without limitation, each of the calculations listed below
are true, correct and complete in all material respects as of the last day of
the fiscal periods subject to the financial statements and associated covenants
being delivered to the Lender pursuant to the Agreement together with this
Certificate (such statements the “Financial Statements” and the periods covered
thereby the “reporting period”) and for such reporting periods.

The undersigned hereby further certifies to the Lender that:

1. Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing Borrower’s compliance with certain
covenants of the Agreement, all of which data and computations are true,
complete and correct in all material respects.

2. Review of Condition. The undersigned has reviewed the terms of the Agreement,
including, but not limited to, the representations and warranties of Borrower
set forth in the Agreement and the covenants of Borrower set forth in the
Agreement, and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and financial condition of
Borrower through the reporting periods.

3. Representations and Warranties. To the undersigned’s actual knowledge, the
representations and warranties of Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period (other than those
representations made as of a specific date which Borrower certifies were true as
of such date) except as expressly noted on Schedule B hereto.

4. Covenants. To the undersigned’s actual knowledge, during the reporting
period, Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
Borrower, except as expressly noted on Schedule B hereto.

5. No Default. To the undersigned’s actual knowledge, no Default or Unmatured
Default exists as of the date hereof or existed at any time during the reporting
period, except as expressly noted on Schedule B hereto.

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this       
day of      , 201      .

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

      By:  
INDEPENDENCE REALTY TRUST, INC.,
a Maryland corporation, its General Partner
   
By:
   
 
   
Name:
   
 
   
Title:
   
 

2

SCHEDULE A

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP
SECURED REVOLVING CREDIT FACILITY ($000s)

CORPORATE COVENANT CALCULATIONS FOR FISCAL QUARTER ENDING       , 201      

      1. Total Asset Value   Actual
Real Property Assets (at cost)
 

Cash and Cash Equivalents
 

Unimproved Land
Development Assets
 


Notes Receivable
 

Investment Affiliate Assets (at Consolidated Group Pro Rata Share)
 

Total Asset Value
 

2. Leverage Ratio (Section 6.21(i))
  Actual
 
   
Total Asset Value (A)
 

Facility Advances
 

Mortgage Indebtedness
Investment Affiliate Funded Indebtedness (at Consolidated Group
Pro Rata Share)
 



Total Funded Indebtedness (B)
 

Leverage Ratio (B)/(A)
 

Maximum Leverage Ratio (65% of TAV)
 

3. Fixed Charge Coverage Ratio (Section 6.21(ii))
  Actual
 
   
Net Income
 

Add back: Interest Expense
Add back: Depreciation and Amortization
 


EBITDA
 

Add back: 3rd Party Acquisition Costs
 

Less: Capital Expenditure Reserve
 

Adjusted Total EBITDA
 

Interest
 

Principal (periodic)
 

Preferred stock dividends — thirty-party
 

Total Fixed Charges
 

Fixed Charge Coverage Ratio
 

Minimum Fixed Charge Coverage Ratio (1.35 to 1.00)
 

4. Minimum Tangible Net Worth (Section 6.20)
  Actual
 
   
Total Assets
 

Less: Intangible Assets
 

Less: Total Liabilities
 

Consolidated Tangible Net Worth
 

Plus: Accumulated Depreciation
 

Adjusted Tangible Net Worth
 

Initial Minimum Tangible Net Worth ($75,000)
 

75% of New Equity
 

Current Minimum Tangible Net Worth
 

5. Variable Rate Debt Limit (Section 6.19)
  Actual
 
   
Total Asset Value (A)
 

Variable Rate Indebtedness (excluding Facility) (B)
 

Variable Rate Debt Percentage (B)/(A)
 

Maximum Variable Debt Ratio (30% of TAV)
 

6. Secured Recourse Indebtedness Limit (Section 6.21(iii))
  Actual
 
   
Total Asset Value (A)
 

Secured Recourse Indebtedness (excluding Facility) (B)
 

Secured Recourse Indebtedness Percentage (B)/(A)
 

Maximum Recourse Indebtedness (5% of TAV)
 

7. Permitted Investment Limited
  Actual
 
   
Total Asset Value (A)
Unimproved Land
 


Development Assets
 

Notes Receivable
 

Aggregate Permitted Investments (B)
 

Permitted Investments Percentage (B)/(A)
 

Maximum Permitted Investments (10% of TAV)
 


AVAILABLE AMOUNT CERTIFICATE

[To Be Attached.]
EXHIBIT C
FORM OF SUBSIDIARY GUARANTY

This Subsidiary Guaranty is made as of              , 201       by [      , a
     ] (the “Subsidiary Guarantor”), to and for the benefit of The Huntington
National Bank and its successors and assigns (the “Lender”) and to and for the
benefit of the counterparties to those certain “Hedge Contracts” giving rise to
the “Related Swap Obligations” (each as defined in the Credit Agreement), if
any, to the extent that any such counterparty is either Lender or an Affiliate
of Lender (collectively, the “Related Creditors” and, with the Lender, the
“Credit Parties”).

RECITALS

A. Independence Realty Operating Partnership, LP, a limited partnership
organized under the laws of the State of Delaware (“Borrower”), has obtained
from Lender a revolving credit facility available to Borrower in an aggregate
principal amount of up to $20,000,000 (the “Facility”).

B. The Lender agreed to make the Facility available to Borrower pursuant to the
terms and conditions set forth in a Secured Revolving Credit Agreement dated
October   , 2013 between Borrower and the Lender (as amended, modified or
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

C. Borrower has executed and delivered to the Lender a promissory note in the
maximum principal amount of $20,000,000 as evidence of Borrower’s indebtedness
to Lender with respect to the Facility (the promissory note described above,
together with any amendments or allonges thereto, or restatements, replacements
or renewals thereof, is collectively referred to herein as the “Note”).

D. Borrower may enter into certain Hedge Contracts with Lender or Affiliates of
Lender.

E. Subsidiary Guarantor is a Wholly-Owned Subsidiary of Borrower. Subsidiary
Guarantor acknowledges that the extension of credit by the Lender to Borrower
pursuant to the Credit Agreement and the execution and delivery of Hedge
Contracts by Lender and/or Affiliates of Lender will benefit Subsidiary
Guarantor by making funds available to Subsidiary Guarantor through Borrower and
by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantor and Borrower are members. The execution and delivery of
this Guaranty by Subsidiary Guarantor are conditions precedent to the
performance by the Lender of its obligations under the Credit Agreement and the
execution and delivery of any Hedge Contracts by the Lender and/or Affiliates of
Lender.

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantor, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agrees as
follows:

1. Subsidiary Guarantor absolutely, unconditionally, and irrevocably guaranties
to Lender and Lender’s Affiliates:

(a) the full and prompt payment of the principal of and interest on the Note
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums that may now be or may
hereafter become due and owing under the Note, the Credit Agreement, and the
other Loan Documents;

(b) prompt payment of the Related Swap Obligations;

(c) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(d) the full, complete, and punctual observance, performance, and satisfaction
of all of Borrower’s liabilities, obligations and debts to the Credit Parties,
now existing or hereinafter incurred or created under Hedge Contracts or
pursuant to the Loan Documents, whether any such indebtedness is due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether recovery on such indebtedness may be or may become barred or
unenforceable against Borrower for any reason whatsoever.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a), (b) and (c) of this Paragraph 1 are referred to herein as the
“Guaranteed Indebtedness.” All obligations described in subparagraph (d) of this
Paragraph 1 are referred to herein as the “Obligations.” Lender, for itself and
the other Credit Parties, agrees that Subsidiary Guarantor’s obligations
hereunder shall not exceed the greater of: (i) the aggregate amount of all
monies received, directly or indirectly, by Subsidiary Guarantor from Borrower
(whether by loan, capital infusion or other means) which either were outstanding
as of the date of this Guaranty and could have been required by Borrower to be
repaid as of such date or were first advanced after the date of this Guaranty,
or (ii) the maximum amount of the Guaranteed Indebtedness not subject to
avoidance under Title 11 of the United States Code, as same may be amended from
time to time, or any applicable state law (the “Bankruptcy Code”). To that end,
to the extent such obligations would otherwise be subject to avoidance under the
Bankruptcy Code if Subsidiary Guarantor is not deemed to have received valuable
consideration, fair value or reasonably equivalent value for its obligations
hereunder, Subsidiary Guarantor’s obligations hereunder shall be reduced to that
amount which, after giving effect thereto, would not render Subsidiary Guarantor
insolvent, or leave Subsidiary Guarantor with an unreasonably small capital to
conduct its business, or cause Subsidiary Guarantor to have incurred debts (or
intended to have incurred debts) beyond its ability to pay such debts as they
mature, as such terms are determined, and at the time such obligations are
deemed to have been incurred, under the Bankruptcy Code.

2. In the event of any default by Borrower in making payment of the Guaranteed
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantor
agrees, on demand by the Lender or the holder of the Note, to pay all the
Guaranteed Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Note, the Credit Agreement, and the other Loan Documents or under the applicable
Hedge Contract, as the case may be, in such amounts and to the extent required
in Paragraph 1 above.

3. Except as prohibited by applicable law, or otherwise expressly set forth in
the Loan Documents, Subsidiary Guarantor waives any right to require Lender or
any Credit Party: (a) to make presentment, protest, demand, or notice of any
kind, including notice of any nonpayment of the Guaranteed Indebtedness or of
any nonpayment related to any collateral securing the Guaranteed Indebtedness,
or notice of any action or nonaction on the part of Borrower, any other
guarantor, any surety or endorser in connection with the Guaranteed
Indebtedness, Obligations, or in connection with the creation of new or
additional loans or obligations; (b) to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (c) to proceed directly against any collateral securing the
Guaranteed Indebtedness, any other guarantor, or any other person; (d) to give
notice of the terms, time, and place of any public or private sale of any
personal property collateral, or to comply with any other applicable provisions
of the Uniform Commercial Code; (e) to pursue any other remedy within Lender’s
or any other Credit Party’s power; or (f) to commit any act or omission of any
kind, or at any time, with respect to any matter whatsoever. In addition,
Subsidiary Guarantor hereby waives (i) any defense (other than the defense of
payment) or right of set-off that Subsidiary Guarantor may have against Borrower
or which Subsidiary Guarantor or Borrower may have against the Credit Parties or
the holder of the Note, and (ii) any and all right to cause a marshalling of
assets of Borrower or any other action by any court or governmental body with
respect thereto. Credit may be granted or continued from time to time by the
Credit Parties to Borrower without notice to or authorization from Subsidiary
Guarantor, regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. The Credit Parties shall have no
obligation to disclose or discuss with Subsidiary Guarantor the Credit Parties’
assessment of the financial condition of Borrower. Subsidiary Guarantor
acknowledges that no representations of any kind whatsoever have been made by
the Credit Parties to Subsidiary Guarantor. No modification or waiver of any of
the provisions of this Guaranty shall be binding upon the Credit Parties except
as expressly set forth in a writing duly signed and delivered on behalf of the
Credit Parties. Subsidiary Guarantor further agrees that any exculpatory
language contained in the Credit Agreement, the Note, and the other Loan
Documents or in the Hedge Contracts giving rise to the Related Swap Obligations
shall in no event apply to this Guaranty, and will not prevent the Credit
Parties from proceeding against Subsidiary Guarantor to enforce this Guaranty.

4. Subsidiary Guarantor further agrees that Subsidiary Guarantor’s liability as
guarantor shall in no way be impaired by any renewals or extensions that may be
made from time to time, with or without the knowledge or consent of Subsidiary
Guarantor of the time for payment of interest or principal under the Note or by
any forbearance or delay in collecting interest or principal under the Note, or
by any waiver by the Lender under the Credit Agreement, or any other Loan
Documents, or any waiver by the Related Creditors under any Hedge Contracts
giving rise to the Related Swap Obligations or by the Credit Parties’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in the Note, the Credit Agreement, or any other Loan
Documents or in any Hedge Contracts giving rise to a Related Swap Obligations,
or by the acceptance by the Credit Parties of any security or any increase,
substitution or change therein, or by the release by the Credit Parties of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Guaranteed Indebtedness, unless such payment was expressly directed to be
applied to the Guaranteed Indebtedness and such direction was made in accordance
with the Loan Documents, even though the Lender might lawfully have elected to
apply such payments to any part or all of the Guaranteed Indebtedness, it being
the intent hereof that Subsidiary Guarantor shall remain liable as principal for
payment of the Guaranteed Indebtedness and performance of the Obligations until
all indebtedness has been paid in full and the other terms, covenants and
conditions of the Credit Agreement, and other Loan Documents and the Hedge
Contracts giving rise to the Related Swap Obligations and this Guaranty have
been performed, notwithstanding any act or thing which might otherwise operate
as a legal or equitable discharge of a surety. Subsidiary Guarantor further
understands and agrees that the Credit Parties may at any time enter into
agreements with Borrower and/or any other guarantors to amend and modify the
Note, the Credit Agreement or any of the other Loan Documents or any Hedge
Contracts giving rise to the Related Swap Obligations, or any thereof, and may
waive or release any provision or provisions of the Note, the Credit Agreement,
or any other Loan Document or any Hedge Contracts giving rise to the Related
Swap Obligations and, with reference to such instruments, may make and enter
into any such agreement or agreements as the Lender, the Credit Parties,
Borrower and such other guarantors may deem proper and desirable, without in any
manner impairing this Guaranty or the Lender, and Credit Parties’ rights
hereunder or any of Subsidiary Guarantor’s obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Subsidiary Guarantor agrees
that its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Guaranteed Indebtedness or Obligations
from time to time. Subsidiary Guarantor agrees that this Guaranty may be
enforced by the Credit Parties without the necessity at any time of resorting to
or exhausting any security or collateral, if any, given in connection herewith
or with the Note, the Credit Agreement, or any of the other Loan Documents or
the Hedge Contracts giving rise to the Related Swap Obligations or by or
resorting to any other guaranties, and Subsidiary Guarantor hereby waives the
right to require the Credit Parties to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Subsidiary
Guarantor further agrees that nothing contained herein or otherwise shall
prevent the Credit Parties from pursuing concurrently or successively all rights
and remedies available to them at law and/or in equity or under the Note, the
Credit Agreement or any other Loan Documents or under the Hedge Contracts giving
rise to the Related Swap Obligations, and the exercise of any of their rights or
the completion of any of their remedies shall not constitute a discharge of any
of Subsidiary Guarantor’s obligations hereunder, it being the purpose and intent
of Subsidiary Guarantor that the obligations of Subsidiary Guarantor hereunder
shall be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Subsidiary Guarantor’s obligations under this
Guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by any impairment, modification,
change, release or limitation of the liability of Borrower or any other
guarantor under the Note, the Credit Agreement, or any other Loan Document or
under a Hedge Contract giving rise to the Related Swap Obligations or by reason
of Borrower’s bankruptcy or by reason of any creditor or bankruptcy proceeding
instituted by or against Borrower. This Guaranty shall continue to be effective
and be deemed to have continued in existence or be reinstated (as the case may
be) if at any time payment of all or any part of any sum payable pursuant to the
Note, the Credit Agreement, or any other Loan Document or pursuant to a Hedge
Contract giving rise to the Related Swap Obligations is rescinded or otherwise
required to be returned by the payee upon the insolvency, bankruptcy,
or reorganization of the payor, all as though such payment to such Credit Party
had not been made, regardless of whether such Credit Party contested the order
requiring the return of such payment. The obligations of Subsidiary Guarantor
pursuant to the preceding sentence shall survive any termination, cancellation,
or release of this Guaranty.

6. This Guaranty shall be assignable by the Lender to any assignee of all or a
portion of the Lender’s rights under the Loan Documents pursuant to and in
accordance with the Credit Agreement or by any Related Creditor to any assignee
of all or a portion of such Related Creditor’s rights under any Hedge Contract.

7. If: (i) this Guaranty, the Note, or any of the Loan Documents or any Hedge
Contract are placed in the hands of an attorney for collection or is collected
through any legal proceeding; (ii) an attorney is retained to represent the
Lender or any Credit Party in any bankruptcy, reorganization, receivership, or
other proceedings affecting creditors’ rights and involving a claim under this
Guaranty, the Note, the Credit Agreement, or any Loan Document or any Hedge
Contract; (iii) an attorney is retained to enforce any of the other Loan
Documents or a Hedge Contract or to provide advice or other representation with
respect to the Loan Documents or a Hedge Contract in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Lender or any Credit Party in any other legal
proceedings whatsoever in connection with this Guaranty, the Note, the Credit
Agreement, any of the Loan Documents or any Hedge Contract giving rise to the
Related Swap Obligations, or any property subject thereto (other than any action
or proceeding brought by any Loan Party against the Lender alleging a breach by
the Lender of its duties under the Loan Documents), then Subsidiary Guarantor
shall pay to the Lender or such Credit Party upon demand all reasonable
attorney’s fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Credit Parties or the
holder of the Note under the remainder of this Guaranty shall continue in full
force and effect.

9. Any indebtedness of Borrower to Subsidiary Guarantor now or hereafter
existing is hereby subordinated to the Guaranteed Indebtedness.  Subsidiary
Guarantor will not seek, accept, or retain for Subsidiary Guarantor’s own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default has occurred and is continuing beyond any applicable notice
and cure period under the Credit Agreement or the Loan Documents, and any such
payments to Subsidiary Guarantor made while any such event has occurred and is
continuing on account of such subordinated debt shall be collected and received
by Subsidiary Guarantor in trust for the Credit Parties and shall be paid over
to the Lender or to the applicable Related Creditor, as the case may be, on
account of the Guaranteed Indebtedness without impairing or releasing the
obligations of Subsidiary Guarantor hereunder.

10. Subsidiary Guarantor hereby subordinates to the Guaranteed Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantor may have against Borrower or any other guarantor arising from a
payment made by Subsidiary Guarantor under this Guaranty and agree that, until
the entire Guaranteed Indebtedness is paid in full, not to assert or take
advantage of any subrogation rights of Subsidiary Guarantor or the Credit
Parties or any right of Subsidiary Guarantor or the Credit Parties to proceed
against (i) Borrower for reimbursement, or (ii) any other guarantor or any
collateral security or guaranty or right of offset held by the Credit Parties
for the payment of the Guaranteed Indebtedness and performance of the
Obligations, nor shall Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from Borrower or any other guarantor in respect of
payments made by Subsidiary Guarantor hereunder. It is expressly understood that
the agreements of Subsidiary Guarantor set forth above constitute additional and
cumulative benefits given to the Credit Parties for their security and as an
inducement for their extension of credit to Borrower.

11. Any amounts received by a Credit Party from any source on account of the
Guaranteed Indebtedness shall be applied by such Credit Party toward the payment
of such Guaranteed Indebtedness, and in such order of application, as such
Credit Party may from time to time elect.

12. Subsidiary Guarantor hereby submits to personal jurisdiction in the State of
Ohio for the enforcement of this Guaranty and waives any and all personal rights
to object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Subsidiary Guarantor hereby consents to the jurisdiction of either any
state court in Cleveland, Ohio, or the United States District Court sitting in
Cleveland, Ohio, in any action, suit, or proceeding which the Lender or a Credit
Party may at any time wish to file in connection with this Guaranty or any
related matter. Subsidiary Guarantor hereby agrees that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of Ohio and hereby waives any objection which Subsidiary Guarantor
may have to the laying of the venue of any such action, suit, or proceeding in
any such court; provided, however, that the provisions of this Paragraph 12
shall not be deemed to preclude the Lender or a Credit Party from filing any
such action, suit, or proceeding in any other appropriate forum.

13. All notices and other communications provided to any party hereto under this
Guaranty shall be in writing or by telex or by facsimile and addressed or
delivered to such party at its address set forth below or at such other address
as may be designated by such party in a notice to the other parties. Any notice,
if mailed and properly addressed with postage prepaid, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when transmitted. Notice may be given as follows:

      To Subsidiary Guarantor:
c/o RAIT Financial Trust
2929 Arch Street, 17th Floor

Philadelphia, PA 19104
 
Attention: Jamie Reyle, Esquire,
Senior Vice President – Corporate Counsel

Telephone: 215-243-9019
Facsimile: 215-405-2945
With a copy to:
 



Ledgewood
 
1900 Market Street, Suite 750

Philadelphia, PA 19103
Attention:
Telephone:
Facsimile:
 
Brian L. Murland, Esq.
215-731-9450
215-735-2513

     
To Lender:
 
200 Public Square, Suite 700
Cleveland, OH 44114
Attention: Mike Mitro

Phone:
  216-515-6983

      Facsimile: 877-203-6964

With a copy to:
 

Dentons US LLP
 
233 South Wacker Drive, Suite 7800
Chicago, Illinois 60606

Attention:  
Telephone:  
Facsimile:  
  Patrick G. Moran, Esq.
312-876-8132
312-876-7934

If to any Related Creditor, to its address set forth in the applicable Hedge
Contract.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantor and shall inure
to the benefit of the Credit Parties’ successors and assigns.

15. This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of Ohio without any regard to conflict of law principles that
would result in the application of any law other than the laws of Ohio.

16. SUBSIDIARY GUARANTOR ACKNOWLEDGES AND AGREES THAT THERE MAY BE A
CONSTITUTIONAL RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM, DISPUTE OR
LAWSUIT ARISING WITH RESPECT TO THIS GUARANTY, BUT THAT SUCH RIGHT MAY BE
WAIVED. ACCORDINGLY, SUBSIDIARY GUARANTOR AGREES THAT, NOTWITHSTANDING SUCH
CONSTITUTIONAL RIGHT, IN THIS COMMERCIAL MATTER SUBSIDIARY GUARANTOR BELIEVES
AND AGREES THAT IT SHALL BE IN SUBSIDIARY GUARANTOR’S BEST INTERESTS TO WAIVE
SUCH RIGHT, AND, ACCORDINGLY, HEREBY WAIVES SUCH RIGHT TO A JURY TRIAL, AND
FURTHER AGREES THAT THE BEST FORUM FOR HEARING ANY CLAIM, DISPUTE, OR LAWSUIT,
IF ANY, ARISING IN CONNECTION WITH THIS GUARANTY OR THE RELATIONSHIP AMONG
BORROWER, LENDER, ANY OTHER GUARANTOR, AND SUBSIDIARY GUARANTOR, WHETHER NOW
EXISTING OR HEREAFTER ARISING, OR WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE, SHALL BE A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.

17. Notwithstanding anything to the contrary set forth in this Guaranty, the
Subsidiary Guarantor shall automatically be released from the Guaranteed
Obligations, and this Guaranty shall be automatically terminated, cancelled and
of no further force or effect, upon the occurrence of a Borrowing Base Release
Transaction with respect to the Subsidiary Project in accordance with and
subject to compliance with the terms and conditions of a Borrower Base Release
Transaction including those set forth in Section 2.17(iii) of the Credit
Agreement.

3

IN WITNESS WHEREOF, Subsidiary Guarantor has delivered this Guaranty as of the
date first written above.

SUBSIDIARY GUARANTOR:

     
By:      
Name:

Title:

4

EXHIBIT D
PARENT GUARANTY

This Parent Guaranty (this “Guaranty”) is made as of October      , 2013 by
Independence Realty Trust, Inc., a Maryland corporation (“Guarantor”), to and
for the benefit of The Huntington National Bank and its successors and assigns
(the “Lender”) and to and for the benefit of the counterparties to those certain
“Hedge Contracts” giving rise to the “Related Swap Obligations” (each as defined
in the Credit Agreement), if any, to the extent that any such counterparty is
either Lender or an Affiliate of Lender (collectively, the “Related Creditors”
and, with the Lender, the “Credit Parties”).

RECITALS

A. Independence Realty Operating Partnership, LP, a limited partnership formed
under the laws of the State of Delaware (“Borrower”) and Guarantor have
requested that the Lender make a secured credit facility available to Borrower
in an aggregate principal amount of up to $20,000,000 (the “Facility”).

B. The Lender has agreed to make the Facility available to Borrower pursuant to
the terms and conditions set forth in a Secured Revolving Credit Agreement of
even date herewith between Borrower and the Lender (as amended, modified or
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

C. Borrower has executed and delivered or will execute and deliver to the Lender
a promissory note in the maximum principal amount of $20,000,000 as evidence of
Borrower’s indebtedness to Lender with respect to the Facility (the promissory
note described above, together with any amendments or allonges thereto, or
restatements, replacements or renewals thereof, is collectively referred to
herein as the “Note”).

D. Guarantor is the general partner of Borrower. Guarantor acknowledges that the
extension of credit by the Lender to Borrower pursuant to the Credit Agreement
will benefit Guarantor by enhancing the financial strength of the consolidated
group of which Guarantor and Borrower are members. The execution and delivery of
this Guaranty by Guarantor are conditions precedent to the performance by the
Lender of its obligations under the Credit Agreement.

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

1. Guarantor absolutely, unconditionally, and irrevocably guaranties to the
Lender:

(a) the full and prompt payment of the principal of and interest on the Note
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums that may now be or may
hereafter become due and owing under the Note, the Credit Agreement, and the
other Loan Documents;

(b) prompt payment of the Related Swap Obligations;

(c) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(d) the full, complete, and punctual observance, performance, and satisfaction
of all of Borrower’s liabilities, obligations and debts to the Credit Parties
Lender, now existing or hereinafter incurred or created under Hedge Contracts or
pursuant to the Loan Documents, whether any such indebtedness is due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether recovery on such indebtedness may be or may become barred or
unenforceable against Borrower for any reason whatsoever.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a), (b) and (c) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Lender or the holder of the Note or a Related Swap Obligation, to
pay all the Facility Indebtedness and to perform all the Obligations as are then
or thereafter become due and owing or are to be performed under the terms of the
Note, the Credit Agreement, the other Loan Documents, or the applicable Hedge
Contract, as the case may be.

3. Except as prohibited by applicable law or as otherwise expressly set forth in
the Loan Documents, Guarantor waives any right to require Lender or any other
Credit Party: (a) to make presentment, protest, demand, or notice of any kind,
including notice of any nonpayment of the Facility Indebtedness or of any
nonpayment related to any collateral securing the Facility Indebtedness, or
notice of any action or nonaction on the part of Borrower, any other guarantor,
any surety or endorser in connection with the Facility Indebtedness,
Obligations, or in connection with the creation of new or additional loans or
obligations; (b) to resort for payment or to proceed directly or at once against
any person, including Borrower or any other guarantor; (c) to proceed directly
against any collateral securing the Facility Indebtedness, any other guarantor,
or any other person; (d) to give notice of the terms, time, and place of any
public or private sale of any personal property collateral, or to comply with
any other applicable provisions of the Uniform Commercial Code; (e) to pursue
any other remedy within Lender’s or any other Credit Party’s power; or (f) to
commit any act or omission of any kind, or at any time, with respect to any
matter whatsoever. In addition, Guarantor hereby waives (i) any defense (other
than defense of payment) or right of set-off that Guarantor may have against
Borrower or which Guarantor or Borrower may have against the Credit Parties or
the holder of the Note, and (ii) any and all right to cause a marshalling of
assets of Borrower or any other action by any court or governmental body with
respect thereto. Credit may be granted or continued from time to time by the
Credit Parties to Borrower without notice to or authorization from Guarantor,
regardless of the financial or other condition of Borrower at the time of any
such grant or continuation. The Credit Parties shall have no obligation to
disclose or discuss with Guarantor the Credit Parties’ assessment of the
financial condition of Borrower. Guarantor acknowledges that no representations
of any kind whatsoever have been made by the Credit Parties to Guarantor. No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Credit Parties except as expressly set forth in a writing duly
signed and delivered on behalf of the Credit Parties. Guarantor further agrees
that any exculpatory language contained in the Credit Agreement, the Note, and
the other Loan Documents or in the Hedge Contracts giving rise to the Related
Swap Obligations shall in no event apply to this Guaranty, and will not prevent
the Credit Parties from proceeding against Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions that may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Note or by any forbearance or delay
in collecting interest or principal under the Note, or by any waiver by the
Lender under the Credit Agreement, or any other Loan Documents, or any waiver by
the Related Creditors under any Hedge Contracts giving rise to the Related Swap
Obligations, or by the Credit Parties’ failure or election not to pursue any
other remedies it may have against Borrower, or by any change or modification in
the Note, the Credit Agreement, any other Loan Documents, or the Hedge Contracts
giving rise to the Related Swap Obligations, or by the acceptance by the Credit
Parties of any security or any increase, substitution or change therein, or by
the release by the Credit Parties of any security or any withdrawal thereof or
decrease therein, or by the application of payments received from any source to
the payment of any obligation other than the Facility Indebtedness (unless such
payment was expressly directed to be applied to the Facility Indebtedness and
such direction was made in accordance with the Loan Documents), even though the
Lender might lawfully have elected to apply such payments to any part or all of
the Facility Indebtedness, it being the intent hereof that Guarantor shall
remain liable as principal for payment of the Facility Indebtedness and
performance of the Obligations until all Facility Indebtedness has been paid in
full and the other terms, covenants and conditions of the Credit Agreement, the
other Loan Documents, this Guaranty, and the Hedge Contracts giving rise to the
Related Swap Obligations have been performed, notwithstanding any act or thing
that might otherwise operate as a legal or equitable discharge of a surety.
Guarantor further understands and agrees that the Lender may at any time enter
into agreements with Borrower and/or any other guarantor to amend or modify the
Note, the Credit Agreement, any of the other Loan Documents, or the Hedge
Contracts giving rise to the Related Swap Obligations, and may waive or release
any provision or provisions of the Note, the Credit Agreement, any other Loan
Document, or the Hedge Contracts giving rise to the Related Swap Obligations,
and, with reference to such instruments, may make and enter into any such
agreement or agreements as the Credit Parties, Borrower and such other
guarantors may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Credit Parties’ rights hereunder or any of Guarantor’s
obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Credit Parties without the
necessity at any time of resorting to or exhausting any security or collateral,
if any, given in connection herewith or with the Note, the Credit Agreement, any
of the other Loan Documents or the Hedge Contracts giving rise to the Related
Swap Obligations, or by or resorting to any other guaranties, and Guarantor
hereby waives the right to require the Credit Parties to join Borrower in any
action brought hereunder or to commence any action against or obtain any
judgment against Borrower or to pursue any other remedy or enforce any other
right. Guarantor further agrees that nothing contained herein or otherwise shall
prevent the Credit Parties from pursuing concurrently or successively all rights
and remedies available to them at law and/or in equity or under the Note, the
Credit Agreement, any other Loan Documents or the Hedge Contracts giving rise to
the Related Swap Obligations, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Guarantor’s obligations hereunder, it being the purpose and intent of Guarantor
that the obligations of Guarantor hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances whatsoever.
Neither Guarantor’s obligations under this Guaranty nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by any impairment, modification, change, release or limitation
of the liability of Borrower or any other guarantor under the Note, the Credit
Agreement, or any other Loan Document, or under the Hedge Contracts giving rise
to the Related Swap Obligations, or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to the Note, the Credit
Agreement, or any other Loan Document, or pursuant to any Hedge Contract giving
rise to the Related Swap Obligations is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to the Lender had not been made, regardless of
whether the Lender contested the order requiring the return of such payment. The
obligations of Guarantor pursuant to the preceding sentence shall survive any
termination, cancellation, or release of this Guaranty.

6. This Guaranty shall be assignable by the Lender to any assignee of all or a
portion of the Lender’s rights under the Loan Documents or the Hedge Contracts
pursuant to and in accordance with the Credit Agreement or by any Related
Creditor to any assignee of all or a portion of such Related Creditor’s rights
under any Hedge Contract.

7. If: (i) this Guaranty, the Note, or any of the Loan Documents are placed in
the hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent any Credit Party in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, the Note, the
Credit Agreement, any Loan Document, or the Hedge Contracts giving rise to the
Related Swap Obligations; (iii) an attorney is retained to enforce any of the
other Loan Documents or a Hedge Contract or to provide advice or other
representation with respect to the Loan Documents or a Hedge Contract in
connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Lender in any other legal
proceedings whatsoever in connection with this Guaranty, the Note, the Credit
Agreement, any of the Loan Documents, or the Hedge Contracts giving rise to the
Related Swap Obligations, or any property securing the Facility Indebtedness
thereto (other than any action or proceeding brought by any Loan Party against
the Lender alleging a breach by the Lender of its duties under the Loan
Documents), then Guarantor shall pay to the Lender upon demand all reasonable
attorney’s fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable law. However, if any provision or provisions, or if any portion
of any provision or provisions, in this Guaranty is found by a court of
competent jurisdiction to violate any applicable law or public policy, and if
such court should declare such portion, provision or provisions of this Guaranty
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of all parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Guaranty shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of the Lender or the holder of the Note under the remainder of this
Guaranty shall continue in full force and effect.

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness.  Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated indebtedness at any time when a Default has occurred and is
continuing beyond any applicable notice and cure period under the Credit
Agreement or the Loan Documents, and any such payments to Guarantor made while
such event has occurred and is continuing on account of such subordinated
Indebtedness shall be collected and received by Guarantor in trust for the
Lender and shall be paid over to the Lender or the applicable Related Creditor,
as the case may be, on account of the Facility Indebtedness without impairing or
releasing the obligations of Guarantor hereunder.

10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower or any other guarantor arising from a payment made by
Guarantor under this Guaranty and agrees that, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Guarantor or the Lender or any right of Guarantor or the Lender to
proceed against (i) Borrower for reimbursement, or (ii) any other guarantor or
any collateral security or guaranty or right of offset held by the Lender for
the payment of the Facility Indebtedness and performance of the Obligations, nor
shall Guarantor seek or be entitled to seek any contribution or reimbursement
from Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lender for its
security and as an inducement for its extension of credit to Borrower.

11. Any amounts received by the Lender from any source on account of any
Facility Indebtedness shall be applied by the Lender toward the payment of such
Facility Indebtedness, and in such order of application as is set forth in the
Credit Agreement.

12. Guarantor hereby submits to personal jurisdiction in the State of Ohio for
the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of either any state
court in Cleveland, Ohio or the United States District Court sitting in
Cleveland, Ohio, in any action, suit, or proceeding that the Lender may at any
time wish to file in connection with this Guaranty or any related matter.
Guarantor hereby agrees that an action, suit, or proceeding to enforce this
Guaranty may be brought in any state or federal court in the State of Ohio and
hereby waives any objection that Guarantor may have to the laying of the venue
of any such action, suit, or proceeding in any such court; provided, however,
that the provisions of this Paragraph 12 shall not be deemed to preclude the
Lender from filing any such action, suit, or proceeding in any other appropriate
forum.

13. All notices and other communications provided to any party hereto under this
Guaranty shall be in writing or by telex or by facsimile and addressed or
delivered to such party at its address set forth below or at such other address
as may be designated by such party in a notice to the other parties. Any notice,
if mailed and properly addressed with postage prepaid, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when transmitted. Notice may be given as follows:

To Guarantor:

c/o RAIT Financial Trust
2929 Arch Street, 17th Floor
Philadelphia, PA 19104
Attention: Jamie Reyle, Esquire,
Senior Vice President – Corporate Counsel
Telephone: 215-243-9019
Facsimile: 215-405-2945

     
With a copy to:
 

Ledgewood
 
1900 Market Street, Suite 750
Philadelphia, PA 19103

Attention:
Telephone:
Facsimile:
  Brian L. Murland, Esq.
215-731-9450
215-735-2513

To Lender:

      200 Public Square, Suite 700
Cleveland, OH 44114
Attention: Mike Mitro

Phone:
  216-515-6983

Facsimile: 877-203-6964

With a copy to:

     
Dentons US LLP
 
233 South Wacker Drive, Suite 7800
Chicago, Illinois 60606

Attention:
Telephone:
Facsimile:
  Patrick G. Moran, Esq.
(312) 876-8132
(312) 876-7934

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of the Lender’s successors and assigns.

15. This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of Ohio without any regard to conflict of law principles that
would result in the application of any law other than the laws of Ohio.

16. GUARANTOR ACKNOWLEDGES AND AGREES THAT THERE MAY BE A CONSTITUTIONAL RIGHT
TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM, DISPUTE OR LAWSUIT ARISING WITH
RESPECT TO THIS GUARANTY, BUT THAT SUCH RIGHT MAY BE WAIVED. ACCORDINGLY,
GUARANTOR AGREES THAT, NOTWITHSTANDING SUCH CONSTITUTIONAL RIGHT, IN THIS
COMMERCIAL MATTER GUARANTOR BELIEVES AND AGREES THAT IT SHALL BE IN GUARANTOR’S
BEST INTERESTS TO WAIVE SUCH RIGHT, AND, ACCORDINGLY, HEREBY WAIVES SUCH RIGHT
TO A JURY TRIAL, AND FURTHER AGREES THAT THE BEST FORUM FOR HEARING ANY CLAIM,
DISPUTE, OR LAWSUIT, IF ANY, ARISING IN CONNECTION WITH THIS GUARANTY OR THE
RELATIONSHIP AMONG BORROWER, LENDER, ANY OTHER GUARANTOR, AND GUARANTOR, WHETHER
NOW EXISTING OR HEREAFTER ARISING, OR WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE, SHALL BE A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.

[SIGNATURE ON FOLLOWING PAGE]

5

IN WITNESS WHEREOF, Guarantor has executed and delivered this Parent Guaranty as
of the date first written above.

INDEPENDENCE REALTY TRUST, INC., a Maryland corporation

By: Independence Realty Advisors, LLC, a Delaware limited liability company, its
authorized agent

By:
Name:
Title:


6

EXHIBIT E

BORROWING NOTICE

      , 201      

The Huntington National Bank
200 Public Square, Suite 700
Cleveland, OH 44114

Borrowing Notice

Independence Realty Operating Partnership LP (“Borrower”) hereby requests an
Advance pursuant to Section 2.9 of the Secured Revolving Credit Agreement, dated
as of October   , 2013 (as amended or modified from time to time, the “Credit
Agreement”) between Borrower and you (the “Lender”).

An Advance is requested to be made in the amount of $     , to be made on
      , 201      . Such Advance shall be a [LIBO] [Prime Commercial Rate]
Advance. Such Advance is related to the Borrowing Base Property commonly known
as       . The Available Per Property Amount for this Borrowing Base Property is
      . The total amount of Advances (including the Advance to be made pursuant
to this Borrowing Notice) allocated to this Borrowing Base Property is       .

The proceeds of the requested loan shall be directed to the following account:

Wiring Instructions:
(Bank Name)
(ABA No.)
(Beneficiary)
(Account No. to Credit)
(Notification Requirement)

In support of this request, Borrower hereby agrees to the Lender that acceptance
of the proceeds of such Advance by Borrower shall be deemed to be a further
representation and warranty that all requirements of Section 4.2 of the Credit
Agreement in connection with such Advance have been satisfied at the time such
proceeds are disbursed.

Date:      , 201      

BORROWER:

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

      By:  
INDEPENDENCE REALTY TRUST, INC.,
a Maryland corporation, its General Partner
   
By:
   
 
   
Name:
   
 

Title:EXHIBIT F

FORM OF COLLATERAL ASSIGNMENT OF INTERESTS

THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), made this       
day of October, 2013, by INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a
limited partnership organized under the laws of the State of Delaware
(“Assignor”) to THE HUNTINGTON NATIONAL BANK, a national banking association
(“Lender”).

W I T N E S S E T H:

WHEREAS, Assignor is the direct or indirect and beneficial owner of 100% of the
membership interests of each of the limited liability companies set forth on
Exhibit “A” attached hereto and made a part hereof (collectively, the
“Companies”);

WHEREAS, the Companies are presently governed by the certificates of
organization and limited liability company agreements described on Exhibit “A”
attached hereto opposite the name of the respective Company (collectively, the
“Organizational Agreements”);

WHEREAS, Assignor and Lender entered into that certain Secured Revolving Credit
Agreement of even date herewith (as the same may be varied, extended,
supplemented, consolidated, amended, replaced, increased, renewed, modified or
amended, the “Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Lender has agreed to provide a
secured credit facility to Assignor in the aggregate amount of up to $20,000,000
(the “Facility”);

WHEREAS, as a condition to the execution of the Credit Agreement and the making
of the Advances thereunder, the Lender has required that Assignor execute this
Assignment;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

Definitions. Capitalized terms used herein that are not otherwise defined herein
shall have the meaning set forth in the Credit Agreement.

Grant of Security Interest. As collateral security for the payment and
performance by Assignor of its duties, responsibilities and obligations under
this Assignment and the other Loan Documents (which duties, responsibilities and
obligations of Assignor are hereinafter referred to collectively as the
“Obligations”), Assignor does hereby transfer, assign, pledge and convey to the
Lender, and does hereby grant a security interest the Lender, in and to the
following:

All right, title, interest and claims of Assignor now or hereafter acquired as
the direct and beneficial owner of 100% of the limited liability company
interests in the Companies (the “Pledged Equity Interests”) together with any
and all voting rights and privileges attaching to, existing or arising in
connection with the Pledged Equity Interests (including without limitation the
right to become the sole member in any of the Companies, and the right to remove
the manager of any of the Companies), any and all other securities, cash,
certificates or other property, option or right in respect of, in addition to or
substitution or exchange for any of the Pledged Equity Interests or any of the
foregoing, or other property at any time and from time to time receivable or
otherwise distributed in respect of or in exchange for the Pledged Equity
Interests; and

Any and all profits, proceeds, income, dividends, distributions, payments upon
dissolution or liquidation of any of the Companies, and any return of capital,
repayment of loans, and payments of any kind or nature whatsoever, now or
hereafter distributable or payable by any of the Companies to Assignor, by
reason of Assignor’s interest in the Companies, or now or hereafter
distributable or payable to Assignor from any other source by reason of Assignor
being a member or partner in any of the Companies, by reason of services
performed by Assignor for or on behalf of any of the Companies, and any and all
proceeds from any transfer, assignment or pledge of any interest of Assignor in,
or claim or right against, any of the Companies (regardless of whether such
transfer, assignment or pledge is permitted under the terms hereof or the other
Loan Documents), and all claims, choses in action or things in action now or
hereafter arising against any of the Companies (collectively, the
“Distributions”); and

All notes or other documents or instruments now or hereafter evidencing or
securing any such Distributions from any of the Companies; and

All rights of Assignor to collect and enforce payment of the Distributions
pursuant to the terms of any of the Organizational Agreements or otherwise; and

All proceeds of any of the foregoing.

All of the foregoing described in this Section 2 is hereinafter referred to
collectively as the “Collateral.”

Obligations Secured. This Assignment secures the payment and performance by
Assignor of the Obligations.

Assignor hereby irrevocably designates and appoints Lender its true and lawful
attorney-in-fact, which appointment is coupled with an interest, either in the
name of Lender, or in the name of Assignor, at Assignor’s sole cost and expense,
and regardless of whether or not the Lender becomes the sole member in any of
the Companies (including without limitation the right to become the sole member
in any of the Companies, and the right to remove the manager of any of the
Companies), to take any or all of the following actions at such time as a
Default has occurred and is continuing:

to ask, demand, sue for, attach, levy, settle, compromise, collect, recover,
receive and give receipt for any and all Collateral and to take any and all
actions as Lender may deem necessary or desirable in order to realize upon the
Collateral, or any portion thereof, including, without limitation, making any
statements and doing and taking any actions on behalf of Assignor which are
otherwise required of Assignor under the terms of any agreement as conditions
precedent to the payment of the Distributions, and the right and power to
endorse, in the name of Assignor, any checks, notes, drafts and other
instruments received in payment of all or any portion of the Collateral; and

to institute one or more actions against any of the Companies or any member
thereof in connection with the collection of the Distributions, to prosecute to
judgment, settle or dismiss any such actions, and to make any compromise or
settlement deemed desirable, in Lender’s sole discretion, with respect to such
Distributions, to extend the time of payment, arrange for payment in
installments or otherwise modify the terms of any of the Organizational
Agreements with respect to the Distributions or release any of the Companies or
any member thereof, from their respective obligations to pay any Distribution,
without incurring responsibility to, or affecting any liability of, Assignor
under any of the Organizational Agreements; it being specifically understood and
agreed, however, that Lender shall not be obligated in any manner whatsoever to
exercise any such power or authority or be in any way responsible for the
collection of or realizing upon the Collateral, or any portion thereof. The
foregoing appointment is irrevocable and continuing and any such rights, powers
and privileges shall be exclusive in Lender, its successors and assigns until
this Assignment terminates as provided in Section 12, below.

Warranties and Covenants. Assignor does hereby warrant and represent to, and
covenants and agrees with Lender, as follows:

This Assignment has been duly executed and delivered by Assignor and constitutes
the valid, legal and binding obligation of Assignor.

None of the Pledged Equity Interests is evidenced by any certificate,
instrument, document or other writing other than the Organizational Agreements.

True, correct and complete copies of each of the Organizational Agreements,
together with all amendments thereto, have been delivered to Lender by Assignor,
each of the Organizational Agreements is in full force and effect and is
enforceable in accordance with its terms, and, so long as this Assignment
remains in effect, Assignor shall not materially modify, materially amend,
cancel, release, surrender or terminate, or permit the material modification,
material amendment, cancellation, release, surrender or termination of, any of
the Organizational Agreements, or dissolve, liquidate or permit the expiration
of any of the Organizational Agreements or the termination or cancellation
thereof, without in each instance the prior written consent of Lender, which
consent shall not be unreasonably withheld, conditioned or delayed.

Assignor is and shall remain the sole lawful, beneficial and record owner of the
Pledged Equity Interests, and the right to receive the Distributions, free and
clear of all liens, restrictions, claims, pledges, encumbrances, charges, claims
of third parties and rights of set-off or recoupment whatsoever (other than
those in favor of Lender hereunder), and Assignor has the full and complete
right, power and authority to grant a security interest in the Collateral in
favor of the Lender, in accordance with the terms and provisions of this
Assignment. Assignor is not and will not become a party to or otherwise be bound
by or subject to any agreement, other than the Loan Documents, that restricts in
any manner the rights of any present or future holder of the Collateral with
respect thereto. No Person has any option, right of first refusal, right of
first offer or other right to acquire all or any portion of the Collateral.

This Assignment creates a valid and binding first priority security interest in
the Collateral securing the payment and performance of the Obligations. Neither
Assignor nor any other Person has performed, nor will Assignor perform or permit
any such other Person to perform, any acts which might prevent Lender from
enforcing the terms and conditions of this Assignment or which would limit
Lender in any such enforcement.

Assignor consents (to the extent applicable law does not prohibit Assignor from
pre-consenting), and hereby directs the applicable Company to so consent, to the
admission of Lender or any other purchaser of the Pledged Equity Interests upon
a foreclosure sale as a substitute partner of such Company with all of the
rights and privileges of a member of the same type as Assignor under the
applicable Organizational Agreements in the event that Lender exercises its
rights under this Assignment and Lender or such other purchaser succeeds to
ownership of all or any portion of the Pledged Equity Interests.

Assignor’s correct legal name indicated on the public record of Assignor’s
jurisdiction, mailing address, identity or corporate structure, residence or
chief executive office, jurisdiction of organization, organizational
identification number, and federal tax identification number, are as set forth
on Schedule 1 attached hereto and by this reference made a part hereof. Assignor
has been using or operating under said name, identity or corporate structure
without change for the time period set forth on Schedule 1 attached hereto. In
order to perfect the pledge and security interests granted herein against
Assignor, an appropriate UCC Financing Statement must be filed with the
Secretary of State of Delaware. Assignor covenants and agrees that Assignor
shall not change any of the matters addressed by the first two sentences of this
subsection unless it has given Lender thirty (30) days prior written notice of
any such change and caused to be filed at the request of Lender, or Lender’s
counsel to file, such additional financing statements or other instruments in
such jurisdictions as Lender may deem necessary or advisable in its sole
discretion to prevent any filed financing statement from becoming misleading or
losing its perfected status.

Assignor agrees to do such further acts and things, and to execute and deliver
such additional conveyances, assignments, agreements, documents, endorsements,
assurances and instruments as Lender may reasonably at any time request in
connection with the administration or enforcement of this Assignment or related
to the Collateral or any part thereof or in order to better assure and confirm
unto Lender its rights, powers and remedies hereunder. Without limiting the
generality of the foregoing, at any time and from time to time, Assignor shall,
at the request of Lender, make, execute, acknowledge, and deliver or authorize
the execution and delivery of and where appropriate, cause to be recorded and/or
filed and from time to time thereafter to be re-recorded and/or refiled at such
time in such offices and places as shall be deemed desirable by Lender all such
other and further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, certificates and other
documents as Lender from time to time may require for the better assuring,
conveying, assigning and confirming to Lender the Collateral and the rights
hereby conveyed or assigned or intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Assignment. Upon any failure of Assignor to do so, Lender may
make, execute, record, file, re-record and/or refile, acknowledge and deliver
any and all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and
documents for and in the name of Assignor, and Assignor hereby irrevocably
appoints Lender the agent and attorney-in-fact with full power of substitutions
of Assignor so to do. This power is coupled with an interest and is irrevocable.
Without limiting the generality of the foregoing, Assignor will obtain such
waivers of lien, estoppel certificates or subordination agreements as Lender may
reasonably require to insure the priority of its security interest in the
Collateral. Assignor also shall furnish to Lender such evidence as Lender
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.

Assignor hereby authorizes Lender, its counsel or its representative, at any
time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Collateral or any portion thereof
in such jurisdictions as Lender may deem necessary or desirable in order to
perfect the security interests granted by Assignor under this Assignment or any
other Loan Document, and such financing statements may contain, among other
items as Lender may deem advisable to include therein, the federal tax
identification number and organizational number of Assignor. Lender shall upon
request provide Assignor with copies of any and all such filings made by Lender.

The Pledged Equity Interests and the Distributions are not and will not (A) be
dealt in or traded on securities exchanges or in securities markets, (B) be
“investment company securities” (as defined in Section 8-103(b) of the UCC), and
(C) be credited to a securities account. None of the Organizational Documents
expressly provides that the Pledged Equity Interests are securities governed by
Article 8 of the Uniform Commercial Code of any jurisdiction.

General Covenants. Assignor covenants and agrees that, so long as this
Assignment is continuing:

Except as may be specifically set forth in the Credit Agreement, Assignor shall
not, without the prior written consent of Lender, which consent may be withheld
by Lender in its sole and absolute discretion, directly or indirectly or by
operation of law, sell, transfer, assign, dispose of, pledge, convey, option,
mortgage, hypothecate or encumber any of the Collateral.

Assignor shall at all times defend the Collateral against all claims and demands
of all Persons at any time claiming any interest in the Collateral adverse to
Lender’s interest in the Collateral as granted hereunder.

Assignor shall perform in all material respects all of its duties,
responsibilities and obligations under each of the Organizational Agreements and
with respect to the Collateral.

Assignor shall pay all taxes and other charges against the Collateral on or
before the date that any late fees or liens are assessed against such Collateral
for non-payment.

Assignor shall promptly deliver to Lender as additional Collateral any note or
other document or instrument entered into after the date hereof which evidences,
constitutes, guarantees or secures any of the Distributions or any right to
receive a Distribution, which notes or other documents and instruments shall be
accompanied by such endorsements or assignments as Lender may require to create
a perfected security interest therein in favor Lender.

Assignor will provide to Lender such documents and reports respecting the
Collateral in such form and detail as Lender may reasonably request from time to
time.

Anything herein to the contrary notwithstanding, (i) Assignor shall remain
liable under each of the Organizational Agreements and all other contracts,
agreements and instruments included in, giving rise to, creating, establishing,
evidencing or relating to the Collateral to the extent set forth therein to
perform all of its duties and obligations (including, without limitation, any
obligation to make capital contributions or provide other funds to such
entities) to the same extent as if this Assignment had not been executed,
(ii) the exercise by Lender of any of its rights hereunder shall not release
Assignor from any of its duties or obligations under any of the Organizational
Agreements or any such contracts, agreements and instruments, and (iii) Lender
shall have no obligation or liability under any of the Organizational Agreements
or any such contract, agreement or instrument by reason of this Assignment, nor
shall Lender be obligated to perform any of the obligations or duties of
Assignor thereunder or to take any action to collect or enforce any claim for
payment or other right or privilege assigned to Lender hereunder.

If Assignor shall at any time be entitled to receive or shall receive any
certificate or other property, option or right upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral (other
than cash distributions), whether for value paid by Assignor or otherwise,
Assignor agrees that the same shall be deemed to be Collateral and shall be
delivered directly to Lender in each case, accompanied by proper instruments of
assignment and powers duly executed by Assignor in such a form as may be
required by Lender, to be held by Lender subject to the terms hereof, as further
security for the Obligations (except as otherwise provided herein with respect
to the application of the foregoing to the Obligations). If Assignor receives
any of the foregoing directly, Assignor agrees to hold such property in trust
for the benefit of Lender, and to surrender such property to Lender immediately.
In the event that Assignor purchases or otherwise acquires or obtains any
additional interest in any Company, or any rights or options to acquire such
interest, all rights to receive profits, proceeds, accounts, income, dividends,
distributions or other payments as a result of such additional interest, rights
and options shall automatically be deemed to be a part of the Collateral. All
certificates, if any, representing such interests shall be promptly delivered to
Lender, together with assignments related thereto, or other instruments
appropriate to transfer a certificate representing any such interest, duly
executed in blank.

Event of Default. An Event of Default shall exist hereunder upon the occurrence
of any of the following:

The occurrence of a Default under the Credit Agreement; or

Any amendment to or termination of a financing statement naming Assignor as
debtor and Lender as secured party, or any correction statement with respect
thereto, is filed in any jurisdiction by any party other than Lender or Lender’s
counsel without the prior written consent of Lender and the effect of such
filing is not completely nullified to the reasonable satisfaction of Lender
within ten (10) days after written notice to Assignor thereof.

Remedies.

Upon the occurrence and during the continuance of any Event of Default
hereunder, Lender may take any action deemed by Lender to be necessary or
appropriate to the enforcement of the rights and remedies of Lender under this
Assignment and the other Loan Documents, including, without limitation, the
exercise of its rights and remedies with respect to any or all of the Pledged
Equity Interests. The remedies of Lender shall include, without limitation, all
rights and remedies specified in the Loan Documents and this Assignment
(including, but not limited to, the right to become a member and the right to
remove any manager of the Companies), all remedies of Lender under applicable
general or statutory law, and the remedies of a secured party under the UCC,
regardless of whether the UCC has been enacted or enacted in that form in any
other jurisdiction in which such right or remedy is asserted. In addition to
such other remedies as may exist from time to time, whether by way of set-off,
banker’s lien, consensual security interest or otherwise, upon the occurrence
and during the continuance of an Event of Default hereunder, Lender is
authorized at any time and from time to time, without notice to or demand upon
Assignor (any such notice or demand being expressly waived by Assignor) to
charge any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by Lender to or
for the credit of or the account of Assignor against any and all of the
Obligations, irrespective of whether or not Lender shall have made any demand
for payment and although such Obligations may be unmatured. Any notice required
by law, including, but not limited to, notice of the intended disposition of all
or any portion of the Collateral, shall be reasonable and properly given in the
manner prescribed for the giving of notice herein, and, in the case of any
notice of disposition, if given at least ten (10) business days prior to such
disposition. Lender may require Assignor to assemble the Collateral and make it
available to Lender at any place to be designated by Lender which is reasonably
convenient to both parties. It is expressly understood and agreed that, except
as prohibited by applicable law, Lender shall be entitled to dispose of the
Collateral at any public or private sale, and that Lender shall be entitled to
bid and purchase at any such sale without recourse to judicial proceedings and
without either demand, appraisement, advertisement or notice (except such notice
as is otherwise required under this Assignment or by applicable law) of any
kind, all of which are expressly waived. In the event that Lender is the
successful bidder at any public or private sale of the Collateral or any portion
thereof, the amount bid by the Lender may be credited against the Obligations as
provided in the Credit Agreement. To the extent the Collateral consists of
marketable securities, Lender shall not be obligated to sell such securities for
the highest price obtainable, but shall sell them at the market price available
on the date of sale. Lender shall not be obligated to make any sale of the
Collateral if it shall determine not to do so regardless of the fact that notice
of sale of the Collateral may have been given. Lender may, without notice or
publication, adjourn any public sale from time to time by announcement at the
time and place fixed for sale, and such sale may, without further notice, be
made at the time and place to which the same was so adjourned. Each such
purchaser at any such sale shall hold the Collateral sold absolutely free from
claim or right on the part of Assignor. In the event that any consent, approval
or authorization of any Governmental Agency or commission will be necessary to
effectuate any such sale or sales, Assignor shall execute all such applications
or other instruments as Lender may deem reasonably necessary to obtain such
consent, approval or authorization. Lender may notify any account debtor or
obligor with respect to the Collateral to make payment directly to Lender, and
may demand, collect, receipt for, settle, compromise, adjust, sue for, foreclose
or realize upon the Collateral as Lender may determine whether or not the
Obligations are due, and for the purpose of realizing Lender’s rights therein,
Lender may receive, open and dispose of mail addressed to Assignor and endorse
notes, checks, drafts, money orders, documents of title or other evidences of
payment, shipment or storage of any form of Collateral on behalf and in the name
of Assignor, as its attorney-in-fact. In addition, Assignor hereby irrevocably
designates and appoints Lender its true and lawful attorney-in-fact either in
the name of Lender or Assignor to (i) sign Assignor’s name on any Collateral,
drafts against account debtors, assignments, any proof of claim in any
bankruptcy or other insolvency proceeding involving any account debtor, any
notice of lien, claim of lien or assignment or satisfaction of lien, or on any
financing statement or continuation statement under the UCC; (ii) send
verifications of accounts receivable to any account debtor; and (iii) in
connection with a transfer of the Collateral as described above, sign in
Assignor’s name any documents necessary to transfer title to the Collateral to
Lender or any third party. All acts of said power of attorney are hereby
ratified and approved and Lender shall not be liable for any mistake of law or
fact made in connection therewith. This power of attorney is coupled with an
interest and shall be irrevocable so long as any amounts remain unpaid on any of
the Obligations. All remedies of Lender shall be cumulative to the full extent
provided by law, all without liability except to account for property actually
received, but the Lender shall have no duty to exercise such rights and shall
not be responsible for any failure to do so or delay in so doing. Pursuit by
Lender of certain judicial or other remedies shall not abate nor bar other
remedies with respect to the Obligations or to other portions of the Collateral.
Lender may exercise its rights to the Collateral without resorting or regard to
other collateral or sources of security or reimbursement for the Obligations. In
the event that any transfer tax, deed tax, conveyance tax or similar tax is
payable in connection with the foreclosure, conveyance in lieu of foreclosure or
otherwise of all or any portion of the Collateral, Assignor shall pay such
amount to Lender upon demand and if Assignor fail to pay such amount on demand,
Lender may advance such amount on behalf of Assignor and the amount thereof
shall become a part of the Obligations and bear interest at the rate for overdue
amounts under the Credit Agreement until paid.

If Assignor fails to perform any agreement or covenant contained in this
Assignment beyond any applicable period for notice and cure, Lender may itself
perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment that Assignor fails to perform, and the cost of
such performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Lender in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Credit Agreement.

Whether or not an Event of Default has occurred hereunder and whether or not
Lender is the absolute owner of the Collateral, Lender may take such action as
Lender may deem necessary to protect the Collateral or its security interest
therein, Lender being hereby authorized to pay, purchase, contest and compromise
any encumbrance, charge or lien that in the reasonable judgment of Lender
appears to be prior or superior to its security interest, and in exercising any
such powers and authority to pay necessary expenses, employ counsel and pay
reasonable attorney’s fees; provided, however, if no Event of Default then
exists and is continuing hereunder, Lender must notify Assignor prior to taking
any action pursuant to this Section 7(c) and must allow Assignor to participate
with Lender in any such action. Any such advances made or expenses incurred by
Lender shall be deemed advanced under the Loan Documents, shall increase the
indebtedness evidenced and secured thereby, shall be payable upon demand and
shall bear interest at the rate for overdue payments set forth in the Credit
Agreement.

Any certificates or securities held by Lender as Collateral hereunder may, at
any time, and at the option of Lender, be registered in the name of Lender or
its nominee, endorsed or assigned in blank or in the name of any nominee and
Lender may deliver any or all of the Collateral to the issuer or issuers thereof
for the purpose of making denominational exchanges or registrations or transfer
or for such other purposes in furtherance of this Assignment as Lender may deem
desirable. Until the occurrence of an Event of Default hereunder, Assignor shall
retain the right to vote any of the Collateral, or exercise membership rights,
in a manner not inconsistent with the terms of this Assignment and the other
Loan Documents, and Lender hereby grants to Assignor its proxy to enable
Assignor to so vote any of the Collateral (except that Assignor shall not have
any right to exercise any such power if the exercise thereof would violate or
result in a violation of any of the terms of this Assignment or any of the other
Loan Documents). At any time after the occurrence and during the continuance of
any Event of Default hereunder, Lender or its nominee shall, without notice or
demand, automatically have the sole and exclusive right to give all consents,
waivers and ratifications in respect of the Collateral and exercise all voting,
approval or other rights at any meeting of the members of any of the Companies,
respectively (and the right to call such meetings) or otherwise (and to give
written consents in lieu of voting thereon), and exercise any and all rights of
conversion, exchange, subscription or any of the rights, privileges or options
pertaining to the Collateral and otherwise act with respect thereto and
thereunder as if Lender or its nominee were the absolute owner thereof (all of
such rights of the Assignor ceasing to exist and terminating upon the occurrence
and during the continuance of an Event of Default hereunder) including, without
limitation, the right to exchange, at its discretion, any and all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
the readjustment of the issuer thereof, all without liability except to account
for property actually received and in such manner as Lender shall determine in
its sole and absolute discretion, but Lender shall have no duty to exercise any
of the aforesaid rights, privileges or options and shall not be responsible for
the failure to do so or delay in so doing. The exercise by Lender of any of its
rights and remedies under this paragraph shall not be deemed a disposition of
collateral under Article 9 of the UCC nor an acceptance by Lender of any of the
Collateral in satisfaction of the Obligations.

Duties of Lender. The powers conferred on Lender hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Lender’s duty with reference to the Collateral shall be solely
to use reasonable care in the custody and preservation of the Collateral, which
shall not include any steps necessary to preserve rights against prior parties.
Lender shall have no responsibility or liability for the collection of any
Collateral or by reason of any invalidity, lack of value or uncollectability of
any of the payments received by it.

Indemnification.

It is specifically understood and agreed that this Assignment shall not operate
to place any responsibility or obligation whatsoever upon Lender, or cause
Lender to be, or to be deemed to be, a member in any of the Companies and that
in accepting this Assignment, Lender neither assumes nor agrees to perform at
any time whatsoever any obligation or duty of Assignor under any of the
Organizational Agreements or any other mortgage, indenture, contract, agreement
or instrument to which Assignor is a party or to which it is subject unless and
until Lender exercises its right to become a member in a Company, and in such
event only with respect to such Company, or take affirmative action to perform
any such obligation or duty pursuant to the terms and conditions of Section 7
above, all of which obligations and duties shall be and remain Assignor’s
primary responsibility.

Assignor agrees to indemnify, defend and hold Lender harmless from and against
any and all claims, expenses, losses and liabilities growing out of or resulting
from this Assignment (including, without limitation, enforcement of this
Assignment or acts taken or omitted to be taken by Lender hereunder or in
connection therewith), except claims, expenses, losses or liabilities resulting
from Lender’s gross negligence or willful misconduct.

Assignor upon demand shall pay to Lender the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees and disbursements
of counsel actually incurred (including those incurred in any appeal), and of
any experts and agents, which Lender may incur in connection with (i) the
administration of this Assignment, (ii) the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of Lender hereunder, or (iv) the failure by Assignor to
perform or observe any of the provisions hereof.

Security Interest Absolute. All rights of Lender, and the security interests
hereunder, and all of the Obligations secured hereby, shall be absolute and
unconditional, irrespective of:

Any lack of validity or enforceability of the Loan Documents or any other
agreement or instrument relating thereto;

Any change in the time (including any extensions of the maturity date of the
Loan as provided in the Credit Agreement), manner or place of payment of, or in
any other term of, all or any of the Obligations or any other amendment or
waiver of or any consent to any departure from the Loan Documents;

Any exchange, release or nonperfection of any other collateral for the
Obligations, or any release or amendment or waiver of or consent to departure
from any of the Loan Documents with respect to all or any part of the
Obligations; or

Any other circumstance (other than payment of the Obligations in full) that
might otherwise constitute a defense available to, or a discharge of, Assignor,
the other Loan Parties or any third party for the Obligations or any part
thereof.

Amendments and Waivers. No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by each of the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No delay or omission of
Lender to exercise any right, power or remedy accruing upon any Event of Default
hereunder shall exhaust or impair any such right, power or remedy or shall be
construed to be a waiver of any such Event of Default hereunder, or acquiescence
therein; and every right, power and remedy given by this Assignment to Lender
may be exercised from time to time and as often as may be deemed expedient by
Lender. Failure on the part of Lender to complain of any act or failure to act
that constitutes an Event of Default hereunder, irrespective of how long such
failure continues, shall not constitute a waiver by Lender of Lender’s rights
hereunder or impair any rights, powers or remedies consequent on any Event of
Default hereunder. Assignor hereby waives to the extent permitted by applicable
laws all rights that Assignor has or may have under and by virtue of the UCC and
any federal, state, county or municipal statute, regulation, ordinance,
Constitution or charter, now or hereafter existing, similar in effect thereto
providing any right of Assignor to notice and to a judicial hearing prior to
seizure by Lender of any of the Collateral. Assignor hereby waives and renounces
for itself, its heirs, successors and assigns, presentment, demand, protest,
advertisement or notice of any kind (except for any notice required by law or
the Loan Documents), any moratorium, reinstatement, marshaling, forbearance,
valuation, stay, extension, homestead, redemption and appraisement now provided
or that may hereafter be provided by the Constitution and laws of the United
States and of any state thereof, both as to itself and in and to all of its
property, real and personal, against the enforcement of this Assignment and the
collection of any of the Obligations.

Continuing Security Interest; Transfer of Loan; Release of Collateral. This
Assignment shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
of the Obligations and the Lender has no further obligation to make any Advances
of the Facility, (b) be binding upon Assignor and its heirs, successors and
assigns, and (c) inure, together with the rights and remedies of the Lender
hereunder, to the benefit of Lender and its respective successors, transferees
and assigns. Upon the indefeasible payment in full of the Obligations and the
termination or expiration of any obligation of the Lender to make further
Advances, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to Assignor. Upon any such termination, Lender will,
at Assignor’s expense, execute and deliver to Assignor such documents as
Assignor shall reasonably request to evidence such termination.

Securities Laws and Other Limitations. In view of the position of Assignor in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the federal and state securities laws or the
Organizational Agreements. Assignor understands that compliance with the federal
and state securities laws or the Organizational Agreements might very strictly
limit the course of conduct of Lender if Lender were to attempt to dispose of
all or any part of the Collateral in accordance with the terms hereof, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Collateral could dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Lender in any attempt to dispose of
all or part of the Collateral in accordance with the terms hereof under
applicable Blue Sky or other state securities laws. Assignor recognizes that in
light of the foregoing restrictions and limitations Lender may, with respect to
any sale of the Collateral, limit the purchasers to those who will agree, among
other things, to acquire such Collateral for their own account, for investment,
and not with a view to the distribution or resale thereof and who are able to
satisfy any conditions or requirements set forth in the Organizational
Agreements and Lender may sell the Collateral in parcels and at such times and
to such Persons as Lender may reasonably determine is necessary to comply with
such conditions or requirements. Assignor acknowledges and agrees that in light
of the foregoing restrictions and limitations, the Lender in its sole and
absolute discretion may, upon the occurrence and during the continuance of an
Event of Default hereunder, and otherwise in accordance with federal and state
securities law and the Organizational Agreements, (a) proceed to make such a
sale whether or not a registration statement for the purpose of registering such
Collateral or part thereof shall have been filed under the federal and state
securities laws (b) approach and negotiate with a single potential purchaser to
effect such sale and (c) sell the Collateral in parcels and at such times and in
such manner and to such Persons as Lender may reasonably determine is necessary
to comply with such conditions and requirements. Assignor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller if such sale were a public sale without such restrictions. In the
event of any such sale, Lender shall incur no responsibility or liability for
selling all or any part of the Collateral in accordance with the terms hereof at
a price that Lender, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached or if all the Collateral were sold at a single sale. Assignor further
agrees that any sale or sales by Lender of the Collateral made as provided in
Section 7 and this Section 13 shall be commercially reasonable. The provisions
of this Section 13 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Lender sells. Lender shall not be liable to
Assignor for any loss in the value of any portion of the Collateral by reason of
any delay in the sale of the Collateral.

Governing Law; Terms. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
RULES OF ANY JURISDICTION).

Notices. Each notice, demand, election or request provided for or permitted to
be given pursuant to this Assignment must be in writing and shall be deemed to
have been properly given or served if given in the manner prescribed in the
Credit Agreement.

No Unwritten Agreements. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Miscellaneous. Time is of the essence of this Assignment. Title or captions of
paragraphs hereof are for convenience only and neither limit nor amplify the
provisions hereof. If, for any circumstances whatsoever, fulfillment of any
provision of this Assignment shall involve transcending the limited validity
presently prescribed by law, the obligation to be fulfilled shall be reduced to
the limit of such validity; and if any clause or provision herein operates or
would prospectively operate to invalidate this Assignment, in whole or in part,
then such clause or provision only shall be void, as though not herein
contained, and the remainder of this Assignment shall remain operative and in
full force and effect. If more than one entity comprises the Assignor, the
liability of each such entity shall be joint and several

Modifications, Etc. Assignor hereby consents and agrees that the Lender may at
any time and from time to time, without notice to or further consent from
Assignor, either with or without consideration, surrender any property or other
security of any kind or nature whatsoever held by it or by any Person on its
behalf or for its account, securing the Obligations; substitute for any
Collateral so held by it, other collateral of like kind; agree to modification
of the terms of the Loan Documents; extend or renew the Loan Documents for any
period; grant releases, compromises and indulgences with respect to the Loan
Documents for any period or to any persons or entities now or hereafter liable
thereunder or hereunder; release any guarantor, endorser or any other Person
liable with respect to the Obligations; or take or fail to take any action of
any type whatsoever; and no such action that the Lender shall take or fail to
take in connection with the Loan Documents, or any of them, or any security for
the payment of the Obligations or for the performance of any obligations or
undertakings of Assignor, nor any course of dealing with Assignor or any other
person, shall release Assignor’s obligations hereunder, affect this Assignment
in any way or afford Assignor any recourse against Lender.

Attorney-in-Fact. Notwithstanding anything to the contrary contained in this
Assignment, Lender agrees that Lender will not take any action as
attorney-in-fact of Assignor as permitted hereunder unless and until an Event of
Default has occurred hereunder and then only during the continuance of such
Event of Default.

Counterparts. This Assignment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Assignment by signing any such counterpart.

Future Supplements. Assignor may from time to time, in connection with the
inclusion of more Borrowing Base Properties under the Credit Agreement, provide
additional Pledged Equity Interests as Collateral by executing and delivering to
Lender a supplement hereto adding to Exhibit “A” the required information
describing the added Pledged Equity Interests and Companies.

Automatic Termination. Notwithstanding anything to the contrary set forth in
Section 12 above or otherwise in this Assignment, at such time as a Borrower
Base Release Transaction occurs pursuant to the terms and conditions of the
Credit Agreement (including Section 2.17(iii) of the Credit Agreement), the
security interest granted hereby with respect to the Company that owns, directly
or indirectly, such Borrowing Base Property, shall terminate, all rights to the
Collateral in such Company shall revert to Assignor, Exhibit “A” of this
Assignment shall be amended to reflect the removal of the Pledged Equity
Interests in such Company as Collateral hereunder and Lender shall promptly take
all action required pursuant to Section 2.17(iii)(c) of the Credit Agreement.

7

IN WITNESS WHEREOF, Assignor and Lender have executed this Assignment under seal
on the date first above written.

ASSIGNOR:

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

      By:  
Independence Realty Trust, Inc.,
a Maryland corporation, its General Partner



      By: Independence Realty Advisors, LLC, a Delaware limited liability
company, its authorized agent

By:
Name:
Title:


LENDER:

THE HUNTINGTON NATIONAL BANK, a national banking

association

By:
Name:
Title:


8